Exhibit 10.2

 

LICENSED MEDICAL MARIJUANA FACILITY

TRIPLE NET (NNN) LEASE AGREEMENT

(State of Arizona, Green Valley)

 

 

 

 

 

 

 

 

GREEN VALLEY GROUP, LLC

(Landlord or Lessor)

 

 

 

 

 

 

&

 

 

 

 

 

 

BROKEN ARROW HERBAL CENTER, INC.

(Tenant or Lessee)

 

 

 

 

 

 

DATED: May 01, 2018

 



 1

 

 

TABLE OF CONTENTS

 



LICENSED MARIJUANA FACILITY 5     LICENSED MARIJUANA FACILITY COMPLIANCE
AGREEMENT 6     ARTICLE 1: RECITALS 7 1.01 Defined Lease Terms 7     ARTICLE 2:
PREMISES AND COMMON AREAS LEASED 8 2.01 Premises 8     ARTICLE 3: COMPLIANCE
WITH LAW; AS IS 9 3.01 Compliance With Law; AS IS 9     ARTICLE 4: LEASE TERM 9
4.01 Lease Commencement. 9     ARTICLE 5: RENTAL PAYMENTS 10 5.01 Base Rent 10
5.02 Additional Rent 10 5.03 Late Payment 10 5.04 Prepaid Rent 11 5.05 Security
Deposit 11     ARTICLE 6: ADDITIONAL RENT AND CHARGES 11 6.01 Real Property
Taxes 11 6.02 Tenant’s Personal Property Taxes 12 6.03 Rental Taxes 12    
ARTICLE 7: INSURANCE 13 7.01 Tenant’s Insurance 13 7.02 Form of Insurance
Certificates 14 7.03 Tenant’s Failure 14 7.04 Waiver of Subrogation 14 7.05
Tenant’s Properties And Fixtures 15 7.06 Indemnification 15 7.07 Damage to
Tenant’s Property 15     ARTICLE 8: REPAIRS AND MAINTENANCE 16 8.01 Repairs and
Maintenance 16 8.02 Utilities and Services 16 8.03 Tenant Repairs and
Maintenance 17 8.04 Non-liability of Landlord 17 8.05 Inspection of Premises 17
    ARTICLE 9: FIXTURES, PERSONAL PROPERTY ALTERATIONS 18 9.01 Fixtures And
Personal Property 18 9.02 Alterations 19 9.03 Liens 19

 



 2

 

 

ARTICLE 10: USE AND COMPLIANCE WITH APPLICABLE LAWS 20 10.01 Premises Use and
Compliance with Applicable Laws. 20 10.02 Hazardous Materials 20 10.03 Signs 22
    ARTICLE 11: DAMAGE AND DESTRUCTION 23 11.01 Reconstruction 23 11.02
Excessive Damage or Destruction 23 11.03 Uninsured Casualty 23 11.04 Waiver 23
11.05 Mortgagee’s Right 23 11.06 Damage Near End of Term 24     ARTICLE 12:
EMINENT DOMAIN 24 12.01 Condemnation & Eminent Domain 24     ARTICLE 13: DEFAULT
25 13.01 Events Of Default 25 13.02 Remedies 25 13.03 Landlord’s Default 28    
ARTICLE 14: FILING OF PETITION 28 14.01 Tenant’s Bankruptcy 28     ARTICLE 15:
ASSIGNMENT AND SUBLETTING 29 15.01 Prohibition 29 15.02 Excess Rental 30 15.03
Scope 30 15.04 Waiver 30

15.05 Change in Control

31     ARTICLE 16: ESTOPPEL CERTIFICATE, ATTORNMENT AND SUBORDINATION 31 16.01
Estoppel Certificate 31 16.02 Attornment 31 16.03 Subordination 32 16.04
Recording 32     ARTICLE 17: MISCELLANEOUS 32 17.01 Notices 32 17.02 Successors
bound 33 17.03 Waiver 33 17.04 Subdivision and easements 33 17.05 Landlord’s
reserved rights 33 17.06 Accord and satisfaction 34 17.07 Limitation of
landlord’s and tenant’s personal liabilities 34 17.08 Survival 34 17.09
Attorneys’ fees 34 17.10 Captions and Article Numbers 35 17.11 Severability 35
17.12 Governing Law, Dispute Resolution And Venue 35 17.13 Submission of Lease
36

 





 3

 

 

17.14 Holding Over 36 17.15 Parking 36 17.16 Quiet Enjoyment 37 17.17 Broker;
Agency Disclosure 37 17.18 Landlord’s Right to Perform 37 17.19 Assignment by
landlord 38 17.20 Entire Agreement 38 17.21 Guarantor 38 17.22 Exhibits 39 17.23
Time 39 17.24 Prior Agreement or Amendment 39 17.25 Excused Delays 39 17.26
Authority to Bind Tenant 39 17.27 Interpretation 40 17.28 Patriot Act Compliance
40 17.29 Tenant’s representations, Warranties and Covenants 41     EXHIBIT A:
LEASE COMMENCEMENT 45     EXHIBIT B: RENTAL PAYMENT SCHEDULE 46     EXHIBIT C:
SITE AND LEGAL DESCRIPTION 47     EXHIBIT D: GUARANTY OF PAYMENT AND PERFORMANCE
48

 



 4

 

 

LICENSED MARIJUANA FACILITY

 

TRIPLE NET (NNN) LEASE AGREEMENT

 

This LEASE (“Lease” or “Lease Agreement”) dated, May 01, 2018, is made by and
between Green Valley Group, LLC, a limited liability company of Arizona
(“Landlord” or “Lessor”), and Broken Arrow Herbal Center, Inc., a non-profit
corporation of Arizona (“Tenant” or “Lessee”).

 

Net, Net, Net Lease. Tenant understands and agrees that this Lease is what is
commonly referred to as a “Net, Net, Net” Lease, NNN, or triple net lease.
Tenant acknowledges and agrees, without limiting the generality of any other
terms or provisions of this Lease, that it is the intent of the parties hereto
that any and all rentals in this Lease to be paid by Tenant to Landlord, shall
be net to Landlord, and any and all costs, expenses, sums, and charges incurred
in connection with any common areas associated with or relating to the Premises
(the “Common Areas”), and the Premises, and the Project or in connection with
the operations thereon, including any and all taxes, assessments, general or
special, license fees, insurance premiums, public utility bills, management and
administrative fees and costs of repair, maintenance and operation of the Common
Areas (including any declaration or covenants, conditions and restrictions
affecting the Premises), the Premises, and the Project, and all buildings,
structures, permanent textures and other improvements comprised therein,
together with the appurtenance thereto, shall be paid by Tenant.

 

In the event that Landlord is advised in writing by any federal, state or local
government or governmental authority that Landlord is subject to seizure of its
property, if it does not terminate Tenant’s right to cultivate and/or dispense
and/or sell marijuana upon the Premises, or if the Arizona Medical Marijuana Act
(“AMMA”) is declared to be unenforceable or is modified to prohibit the
dispensing, sale or cultivation of marijuana upon the Premises, or if any
federal, state or local governmental authority enforces or threatens to enforce
any laws that prohibit the dispensing, sale or cultivation of marijuana upon the
Premises, or if any other zoning regulation, rule or regulation is modified to
prohibit sale, cultivation or possession of marijuana upon the Premises,
Landlord may terminate this Lease at its sole discretion, without liability to
Tenant.

 

In addition to this Lease, Landlord and Tenant have entered into that certain
Confidential Advisory Services Agreement of even date herewith (the “CASA”).

 



 5

 

 

LICENSED MARIJUANA FACILITY COMPLIANCE AGREEMENT

 

1. Lessee acknowledges and agrees that neither Lessor, nor Lessor’s
representatives, have made any oral or written representations or warranties
whatsoever concerning the suitability or zoning of the Premises with respect to
its potential use as a medical marijuana facility, and that it is the sole
responsibility of Lessee to investigate and to satisfy itself concerning the
suitability of the Premises for such use.

 

2. Lessee understands and agrees that Lessee, and not Lessor, shall be solely
responsible at the Lessee’s own expense for full compliance with all federal,
state and local laws, rules, regulations and ordinances pertaining to the
maintenance and/or operation of a medical marijuana facility.

 

3. Lessee warrants and represents that it is eligible and qualified to operate a
medical marijuana facility in the Premises under all applicable federal, state
and local laws rules, regulations and ordinances, and that Lessee has obtained
all legally required licenses, permits, and approvals to do so before commencing
operations on the Premises.

 

4. Lessee shall indemnify, defend and hold harmless Lessor, its trustees,
agents, employees, and lenders for, from and against all damages, losses, fees,
liens, charges, obligations, liabilities, judgments, claims, costs, expenses,
penalties, and attorneys’ and consultants’ fees arising out of or connected in
any way to Lessee’s use of the Premises, including any violation or alleged
violation of any federal, state, or local law, rule, regulation or ordinance,
whether or not litigation or prosecution is actually commences against Lessor,
its trustees, agents, employees or lenders.

 

5. Lessee shall provide written notice to Lessor immediately in the event of the
revocation, suspension, expiration, transfer, or surrender of Lessee’s lawful
authority to operate a medical marijuana facility. Such revocation, suspension,
expiration, transfer or surrender, or Lessee’s failure to provide immediate
notice thereof to Lessor, shall constitute an incurable breach of this Lease
entitling Lessor at its sole discretion to terminate this Lease.

 

LANDLORD:   TENANT:           Green Valley Group, LLC   Broken Arrow Herbal
Center, Inc.           By /s/ Bryan McLaren   By /s/ Christopher Carra Its Duly
Authorized Agent   Its Duly Authorized Agent

 



 6

 

 

ARTICLE 1: RECITALS

 

1.01 Defined Lease Terms

 

WHEREAS, The following terms shall have the meanings specified in this Section,
unless otherwise specifically provided. Other terms may be defined in other
parts of this Lease.

 



  (A) Landlord Green Valley Group, LLC         (B) Landlord’s Address Green
Valley Group, LLC     Attn: Zoned Properties, Inc.     14269 North 87th Street
#205     Scottsdale, Arizona 85260         (C) Tenant Broken Arrow Herbal
Center, Inc.         (D) Tenants Address Broken Arrow Herbal Center, Inc.    
Attn: AC Management Group, LLC     410 South Madison Drive #4     Tempe, Arizona
85281         (E) Tenant Use Licensed Medical Marijuana facility in accordance
with the     laws of the State of Arizona, applicable licensure requirements,  
  and the regulations and uses incidental thereto.         (F) Building &
Premises Green Valley Dispensary Facility as described in Exhibit C         (G)
Property Real Property described in Exhibit C         (H) Term Twenty Two (22)
years commencing as of the Commencement     Date described in the attached
Exhibit A         (I) Commencement Date Exhibit A         (J) Base Rent Exhibit
B         (K) Prepaid Rent N/A           (L) Security Deposit Existing security
deposit shall remain in Landlord’s possession         (M) Landlord Broker None  
      (N) Tenant Broker None



 



 7

 

 

ARTICLE 2: PREMISES AND COMMON AREAS LEASED

 

2.01 Premises

 

  (a) Lease Form Replacement. Simultaneously with the execution and delivery of
this Lease, Lessee and Lessor agree to replace a Former Lease Agreement
involving the Premises, pursuant to that certain Lease Agreement dated October
1, 2014, between Lessee and Lessor, (the “Former Lease Agreement”), pursuant to
which Lessee leased from Lessor, and Lessor leased to Lessee, the Premises.
Notwithstanding any provision contained in this Lease or in the Former Lease
Agreement to the contrary: (i) all of Lessee’s representations, warranties,
duties and obligations set forth in the Former Lease Agreement shall survive
Lessor’s Lease of the Premises, (ii) in no event shall Lessor be liable or
responsible in any manner for (or subject to any claims relating to) any events
or occurrences that arise or accrue, or any conditions that exist, on, at or
under the Premises on or prior to the date of this Lease, (iii) a breach or
default under the Former Lease Agreement shall constitute an Event of Default
under this Lease, and (iv) in no event shall Lessor be obligated or required to
make any repairs, improvements, additions or alterations to the Premises, or
provide any concessions, free rent, tenant improvement allowances or otherwise
under this Lease.

 

  (b) Lease of Premises. Landlord hereby leases to Tenant, without any
representation or warranty, express or implied, on the part of Landlord, and
Tenant hereby leases from Landlord, subject to the provisions of this Lease,
certain premises described in Exhibit C (the “Building” or the “Premises”) owned
by Landlord. The Site Plan for the Project attached to this Lease as Exhibit C
is attached for general reference purposes only and shall not constitute a
representation or warranty by Landlord to be the final plan of the Project or
Building, location of the Building, or to require Landlord to build any
improvements, or to otherwise comply with the site plan or require Landlord to
lease space to a particular tenant or type of tenant.

 

  (c) Measurement of Premises. The terms “Rentable Area of the Premises,”
“rentable square feet,” “actual square footage” and words of similar importance
(whether or not spelled with initial capitals) as used in this Lease will be
defined as the total floor area constituting the Premises as measured from the
unfinished outside of the exterior Building walls to the opposite unfinished
outside of like exterior Building walls. “Rentable Area of the Premises” shall
also include any mezzanine space as measured from the outside of the exterior
Building walls to like outside exterior Building walls and from outside exterior
Building walls to the termination of the mezzanine deck, and all equipment
closets. Tenant acknowledges that, except as otherwise expressly set forth in
this Lease, neither Landlord nor any agent, property manager or broker of
Landlord has made any representation or warranty with respect to the Premises,
the Building, the Common Areas or the Project or their suitability for the
conduct of Tenants business.

 



 8

 

 

ARTICLE 3: COMPLIANCE WITH LAW; AS IS

 

3.01 Compliance with Law; AS IS

 

Tenant accepts the Premises strictly on an “AS IS” basis, without any
representations or warranties from Landlord. Tenant agrees to comply with all
applicable federal, state and local laws, statutes, rules, regulations,
requirements, codes, and ordinances in effect, or subsequently passed into
effect, as of and after the Commencement Date, including without limitation the
Environmental Laws and the Americans With Disabilities Act (collectively,
“Laws”).

 

Tenant, at its sole cost and expense, shall observe and comply with all Laws
with respect to the Premises. Without limiting the generality of the foregoing,
Tenant shall make any structural changes or additions to the Premises that are
required, in order to comply with all Laws, including any requirements of
Tenant’s business operations. Landlord makes no representations or warranties to
Tenant, and hereby disclaims any and all representations or warranties to
Tenant, concerning the Premises, including without limitation, that as of the
Commencement Date, the Premises are (a) in compliance with Laws; or (b) free
from hazardous materials, including without limitation asbestos, lead paint and
polychlorinated biphenyl. “Environmental Laws” shall include, but not be limited
to, the Resource, Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901,
et seq.; the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. Section 9601, et seq.; the Clean Water Act, 33 U.S.C.
Section 1251, et seq.; the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 201,300f to j-9 and any
and all environmental laws of the State of Arizona (including Title 49, the
Environment, of Arizona Revised Statutes) and any and all amendments to such
Environmental Laws. Tenant agrees to hold harmless Landlord, and hereby waives
all rights and claims of contribution against Landlord, with respect to any
violations or alleged violations of Environmental Laws or any other Laws
concerning the Premises, including claims that relate to periods prior to the
Commencement Date.

 

ARTICLE 4: LEASE TERM

 

4.01 Lease Commencement.

 

The duration of the period of this Lease (the “Term”) shall commence on the date
that Landlord executes and delivers this Lease to Tenant (the “Commencement
Date”) as outlined in Exhibit A and shall, subject to the right of the Tenant
reserved hereunder to extend that duration, run for a period of TWENTY TWO (22)
years therefrom until April 30, 2040. Notwithstanding the foregoing, in the
event Landlord is delayed in the delivery of the Premises to Tenant due to a
delay caused by Tenant or for any other reason outside of Landlord’s control,
the Commencement Date shall not be changed or modified.

 



 9

 

 

 ARTICLE 5: RENTAL PAYMENTS

 

5.01 Base Rent

 

The Base Rent (“Base Rent”) shall be as set forth in Exhibit B and shall be
adjusted annually on each anniversary of the Commencement Date as set forth in
Exhibit B. The Base Rent shall be paid in advance on the first day of each and
every month during the Term to Landlord at the address set forth in Section 1.01
hereof or at such other place as Landlord may direct in writing, without any
prior notice or demand therefor and without any abatement, deduction, offset or
setoff whatsoever. If the Term commences on any day other than the first day of
a calendar month and/or ends on any day other than the last day of a calendar
month, Base Rent for the fraction(s) of a month at the commencement and/or upon
the expiration of the Term shall be prorated based upon the actual number of
days in such fractional month(s).

 

5.02 Additional Rent

 

In addition to Base Rent, Tenant shall pay to Landlord all sums of money and
other charges required to be paid by Tenant under this Lease, including but not
limited to any amounts owing under any declaration or covenants, conditions and
restrictions affecting the Premises (all such sums being herein deemed
“Additional Rent’’), and whether or not the same are designated “Additional
Rent” the same shall be payable in lawful money of the United States of America
without deduction, set-off or abatement whatsoever. Any Additional Rent provided
for in this Lease shall become due with the next monthly installment of Base
Rent. The term “Rent” as used in this Lease, shall refer collectively to “Base
Rent” and “Additional Rent.”

 

5.03 Late Payment

 

Lessee hereby acknowledges that late payment by Lessee of any Rent will cause
Lessor to incur costs not contemplated by this Lease, the exact amount of which
will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, and late charges which may be
imposed upon Lessor by its lender. Accordingly, if any Rent shall not be
received by Lessor within 5 days after such amount shall be due, then, without
any requirement for notice to Lessee, Lessee shall immediately pay to Lessor a
late charge equal to 10% of each such overdue amount, plus $25 per day for each
day late after five (5) days. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of any breach or default with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for 3 consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.

 



 10

 

 

Any monetary payment due Lessor hereunder, other than late charges, not received
by Lessor, when due shall bear interest from the 31st day after it was due. The
interest (“Interest”) charged shall be computed at the rate of 12% per annum but
shall not exceed the maximum rate allowed by law.

 

5.04 Prepaid Rent

 

There will be no Prepaid Rent.

 

5.05 Security Deposit

 

As of the parties’ execution of this Lease, Tenant shall deliver the Security
Deposit in the amount described in Section 1.01 to Landlord. Upon the occurrence
of any Event of Default, Landlord shall have the right to apply all or any
portion of the Security Deposit towards any amounts owing under this Lease and
to compensate Landlord for all damages and costs sustained by Landlord resulting
from or in connection with such Event of Default. In the event of any such
application of the Security Deposit by Landlord, Tenant shall upon demand
deliver to Landlord the sum required to restore the Security Deposit to the
amount set forth in Section 1.01. Provided that no Event of Default shall exist
(and no breach or default by Tenant exists) at the expiration or termination of
this Lease, Landlord shall return any remaining unapplied portion of the
Security Deposit to Tenant within thirty (30) days after the date of such
expiration or termination. Landlord shall be entitled to commingle the Security
Deposit with Landlord’s general funds and shall have no obligation to pay Tenant
interest on the Security Deposit. In the event of a transfer of Landlord’s
interest in this Lease during the Term hereof, provided Landlord transfers the
then unapplied Security Deposit to the transferee, Landlord shall be discharged
from any further liability with respect to the Security Deposit.

 

ARTICLE 6: ADDITIONAL RENT AND CHARGES

 

6.01 Real Property Taxes

 

For purposes of this Lease, “Real Property Taxes” shall consist of all real
estate taxes, leasehold excise taxes and all other taxes relating to the
Building, any Common Areas and/or the Premesis, as applicable, all other taxes
which may be levied in lieu of real estate taxes, all assessments, local
improvement districts, assessment bonds, levies, fees and other governmental
charges, including, but not limited to, charges for traffic facilities and
improvements, water service studies, and improvements or amounts necessary to be
expended because of governmental orders, whether general or special, ordinary or
extraordinary, unforeseen as well as foreseen, of any kind and nature for public
improvements, services, benefits, or any other purpose, which are assessed,
levied, confirmed, imposed or become a lien upon the Building or any portion of
the Premesis, and/or any Common Areas, or become payable during the Term (or
which become payable after the expiration or earlier termination hereof and are
attributable in whole or in part to any period during the Term hereof), together
with all costs and expenses incurred by Landlord in contesting, resisting or
appealing any such taxes, rates, duties, levies or assessments. “Real Property
Taxes” shall exclude any franchise, estate, inheritance or succession transfer
tax of Landlord, or any federal or state income, profits or revenue tax or
charge upon the net income of Landlord from all sources; provided, however, that
if at any time during the Term there is levied or assessed against Landlord a
federal, state or local tax or excise tax on rent, or any other tax however
described on account of rent or gross receipts or any portion thereof, Tenant
shall pay taxes to Landlord as Additional Rent.

 



 11

 

 

Together with each payment of Base Rent to Landlord commencing and prorated as
of the Commencement Date through the balance of the Term, Tenant shall pay to
Landlord each month one-twelfth (1/12th) of the estimated Real Property Taxes
with respect to the Premises for the ensuing year. Subject to such payment,
Landlord shall pay such Real Property Taxes to the respective taxing authority.

 

6.02 Tenant’s Personal Property Taxes

 

Tenant shall pay or cause to be paid, prior to delinquency, any and all taxes
and assessments levied upon all personal property of Tenant, including trade
fixtures, inventories and other real or personal property placed or installed in
and upon the Premises by Tenant. If any such taxes on Tenant’s personal property
or trade fixtures are levied against Landlord or Landlord’s property or if the
assessed value of the Building is increased by the inclusion therein of a value
placed upon such real or personal property or trade fixtures of Tenant, and if
Landlord pays the taxes based upon such increased assessment, Tenant shall, upon
demand, repay to Landlord the taxes so levied or the portion of such taxes
reusing from such increase in the assessment. Tenant shall deliver to Landlord
reasonable documentation evidencing Tenant’s compliance with the foregoing
payment obligations.

 

6.03 Rental Taxes

 

In addition to Base Rent, Tenant shall pay Landlord all transaction privilege,
sales, rental, excise, use, and/or other taxes (but excluding income or estate
taxes charged against Landlord) levied upon or assessed against Landlord by any
governmental authority having jurisdiction, which are measured by the Rent or
other charges in any form paid by Tenant to Landlord hereunder. The amount
required to be paid by Tenant to Landlord pursuant to the immediately preceding
sentence shall be paid at the time the applicable Rent is due or other charges
are due and shall be considered as payment of taxes or licenses, as the case may
be, and not for the payment of Rent.

 



 12

 

 

ARTICLE 7: INSURANCE

 

7.01 Tenant’s Insurance

 

Tenant shall, at its own cost and expense, keep and maintain in full force
during the Term and any other period of occupancy of the Premises by Tenant, the
following types of insurance with insurance companies approved to engage in
business in the State of Arizona, and reasonably approved by Landlord, in the
amounts specified and in the form hereinafter provided for:

 

  (a) Property, fire, casualty and extended coverage, all risk, insurance on and
for the entire Premises and on Tenant’s fixtures, improvements and other
property for not less than the full replacement value, together with business
interruption coverage, as Landlord may reasonably require. Such policy shall
contain an agreed amount endorsement in lieu of a coinsurance clause. Landlord,
at its option, may, from time to time, elect to maintain fire, casualty and
extended coverage, all risk, insurance on the Premises for not less than the
full replacement value, in which event Tenant shall reimburse Landlord for the
costs and expenses of such Landlord insurance no later than five (5) days after
Tenant’s receipt of Landlord’s invoice for such costs and expenses.

 

  (b) Commercial liability insurance insuring Tenant against any liability
arising out of the lease, use, occupancy or maintenance of the Premises and all
areas appurtenant thereto or business operated by Tenant pursuant to the Lease,
including that from personal injury or property damage in or about the Premises,
insuring Landlord, and any designated mortgagee of Landlord, and Tenant, and
naming Landlord and any designated mortgagee of Landlord as an additional
insured therein. Such insurance shall be in the minimum amounts of not less than
$2,000,000 per occurrence against liability for bodily injury including death
and personal injury for any single (1) occurrence and not less than $2,000,000
per occurrence for property damage, or combined single limit insurance insuring
for bodily injury, death and property damage in an amount of not less than
$5,000,000. The policy shall insure the hazards of the Premises and Tenant’s
operations therein, shall include independent contractor and contractual
liability coverage (covering the indemnity contained in Section 7.06 hereof) and
shall (a) name Landlord, Landlord’s managing agent and the Landlord’s mortgagee
under a mortgage or beneficiary under a deed of trust either having a first lien
against the Building or Project (the “Lender”) as an additional insured; (b)
contain a cross-liability provision; and (c) contain a provision that the
insurance provided hereunder shall be primary and non-contributing with any
other insurance available to Landlord.

 

  (c) Workers’ compensation insurance for the benefit of all employees entering
upon the Premises as a result of or in connection with the employment by Tenant;

 

  (d) Such other forms of insurance as may be reasonably required to cover
future risks against which a reasonably prudent Landlord or Tenant would protect
itself.

 

Landlord may from time to time require additional insurance or increased
insurance coverage by the Tenant if in Landlord’s reasonable discretion, the
same is necessary to adequately insure Tenant’s activities in the Premises or as
any Mortgagee may reasonably require.

 



 13

 

 

7.02 Form of Insurance Certificates

 

All policies shall be written in a form satisfactory to Landlord and shall be
written by insurance companies licensed with a Best’s rating and Financial Size
Category Rating of “A++” and authorized to do business in the state in which the
Building is situated. Tenant shall furnish to Landlord, prior to Tenant’s entry
into the Premises and thereafter within thirty (30) days prior to the expiration
of each such policy (or renewal thereof), a certificate of insurance issued by
the insurance carrier of each policy of insurance carried by Tenant pursuant
hereto, together with a copy of the policy declaration page(s), certifying that
such policy(ies) has been issued, provides coverage required by this Article 7
(including name of additional insured entities as required by this Article 7 and
a statement that no deductible or self-insurance retention applies to such
policy and upon request by Landlord, a copy of each such policy of insurance.

 

7.03 Tenant’s Failure

 

If Tenant fails to maintain any insurance required in this Lease, Tenant shall
be liable for any loss or cost resulting from said failure, and Landlord shall
have the right to obtain such insurance on Tenant’s behalf and at Tenant’s sole
expense, the cost of which, plus a fifteen percent (15%) administrative fee,
shall be deemed Additional Rent and shall be payable upon Landlord’s demand.
This Section 7.03 shall not be deemed to be a waiver of any of Landlord’s rights
and remedies under any other Section of this Lease. If Landlord obtains any
insurance, which is the responsibility of Tenant to obtain under this Article 7,
Landlord agrees to deliver to Tenant a written statement setting forth the cost
of any such insurance and any administrative fee charged as provided for under
this Section of this Lease.

 

7.04 Waiver of Subrogation

 

Each policy evidencing insurance required to be carried by Tenant pursuant to
this Article 7 shall contain the following clauses and provisions: (i) that such
policy and the coverage evidenced thereby shall be primary and non-contributing
with respect to any policies carried by Landlord and that any coverage carried
by Landlord be excess insurance; (ii) including Landlord and the parties set
forth in Article 7 of this Lease and any other parties designated by Landlord
from time to time as additional insured entities; (iii) a waiver by the insurer
of any right to subrogation against Landlord and other additional insured
entities, its or their agents, employees and representatives which arises or
might arise by reason of any payment under such policy(ies) or by reason of any
act or omission of Landlord, its agents, employees or representatives; (iv) a
severability of interest clause or endorsement; and (v) that the insurer will
not cancel or change the coverage provided by such policy without giving
Landlord thirty (30) days’ prior written notice. Any policy of insurance
required to be carried by Tenant that names the parties set forth in this
Article 7 as additional insured entities shall not be subject to a deductible or
self-insured retention, it being the intent of the parties that such insurance
shall fully and completely insure such additional insured entitles for all loss
or expense.

 



 14

 

 

7.05 Tenant’s Properties and Fixtures

 

Tenant assumes the risk of damage, destruction, theft and loss to any furniture,
equipment, machinery, goods, supplies or fixtures which are or remain the
property of Tenant. Tenant shall not do or keep anything in or about the
Premises, which will in any way tend to increase insurance rates. In no event
shall Tenant carry on any activities, which would invalidate any insurance
coverage maintained by Landlord or Tenant. If Tenant’s occupancy or business in,
or on, the Premises, whether or not Landlord has consented to the same, results
in any increase in premiums for any insurance with respect to the Building
and/or the Project, Tenant shall pay any such increase in premiums as Additional
Rent within ten (10) days after being billed therefore by Landlord. Tenant shall
promptly comply with all reasonable requirements of the insurance underwriters
and/or any governmental authority having jurisdiction there over, necessary for
the maintenance of reasonable fire and extended insurance for the Building
and/or the Project.

 

7.06 Indemnification

 

  (a) Tenant, as a material part of the consideration to be rendered to
Landlord, hereby agrees to indemnify, protect, reimburse, defend and hold
Landlord, Landlord’s managing agent and Lender, the Premises and the Project
harmless for, from and against (i) any and all liability, penalties, losses,
damages, costs and expenses, demands, causes of action, claims, obligations,
judgments or appeals arising from any act or omission of Tenant or of Tenant’s
officers, employees, agents, servants, subtenants, concessionaires, licensees,
contractors or invitees, including any injury to any person or persons or any
damage to any property, and/or resulting from any breach or default in the
performance of any obligation to be performed by Tenant hereunder, and (ii) for,
from and against all costs and charges, including reasonable attorneys’ and
other reasonable professional fees, incurred in and about any of such matters
and the defense of any action arising out of the same or in discharging the
Project, the Property, the Building and/or Premises, or any part or any thereof,
from any and all liens, charges or judgments which may accrue or be placed
thereon by reason of any act or omission of Tenant.

 

  (b) In no event shall Landlord, its agents, employees and/or contractors be
liable for any personal injury or death or property damage caused by other
lessees or their agents, as the case may be, or caused by public or quasi-public
work, or for consequential damages arising out of any loss of the use of the
Premises or any equipment or facilities therein by Tenant or any person claiming
through or under Tenant.

 

7.07 Damage to Tenant’s Property

 

Notwithstanding the provisions of Section 7.06 to the contrary, except to the
extent due to the gross negligence or willful misconduct of Landlord, Landlord,
its agents, employees and/or contractors shall not be liable for (i) any damage
to property entrusted to employees or security officers of the Project, Building
or the Property, (ii) loss or damage to any property by theft or otherwise, or
(iii) any injury or damage to persons or property resulting from fire,
explosion, falling substances or materials, steam, gas, electricity, water or
rain which may leak from any part of the Building, the Common Areas, Project or
the Property or from the pipes, appliances or plumbing work therein or from the
roof, street, or subsurface or from any other place or resulting from dampness
or any other cause. Neither Landlord nor its agents, employees or contractors
shall be liable for interference with light. Tenant shall give prompt notice to
Landlord and appropriate emergency response officials if Tenant is or becomes
aware of fire or accidents in the Building, the Common Areas or any other
portion of the Project or of defects therein in the fixtures or equipment.

 



 15

 

 

ARTICLE 8: REPAIRS AND MAINTENANCE

 

8.01 Repairs and Maintenance

 

Tenant shall maintain in good condition and repair the structural portions of
the Building including without limitation the foundation and roof and shall
maintain in good condition the exterior of the Building, provided that at any
time during the Term, Landlord may elect to have Tenant perform repairs and
maintenance obligations hereunder, at Tenant’s costs, in which event Tenant
shall do so in accordance with all Laws and in a good, safe, and workmanlike
manner. If Landlord is required to perform repairs and maintenance, then Tenant
agrees to reimburse Landlord for all costs and expenses of Landlord in
performing such repairs and maintenance no later than five (5) days after Tenant
receives a request for reimbursement from Landlord. Landlord shall not be liable
for any failure to make any repairs or to perform any maintenance. There shall
be no abatement of Rent and, except for the gross negligence or willful
misconduct of Landlord or its employees, no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvement in or to any portion of the Premises or
in or to fixtures, appurtenances and equipment therein; provided, that Landlord,
its employees, agents and contractors use reasonable efforts not to unreasonably
interfere with Tenant’s business in exercise of Landlord’s rights or obligations
hereunder. Except as may otherwise be expressly set forth herein, Tenant affirms
that (a) neither Landlord nor any agent, employee or officer of Landlord has
made any representation regarding the condition of the Premises, the Building,
the Common Areas or the Project, and (b) Landlord shall not be obligated to
undertake any repair, alteration, remodel, improvement, painting or decorating.

 

8.02 Utilities and Services

 

Tenant shall arrange for all utilities to be furnished to the Premises,
including lines for water, electricity, sewage and telephone. Tenant shall pay
before delinquency, at its sole cost and expense, all charges for water, heat,
electricity, power, telephone service, sewer service charges and other utilities
or services charged or attributable to the Premises; provided, however, that if
any such services or utilities shall be billed to Landlord, Tenant shall pay to
Landlord as Additional Rent, an amount equal to such costs.

 



 16

 

 

8.03 Tenant Repairs and Maintenance

 

Tenant shall, at Tenant’s sole cost and expense, keep, maintain and, to the
extent reasonably required, replace the entire Premises, including but not by
way of limitation, all interior walls, doors, ceiling, fixtures, furnishings,
drapes, specialty lamps, light bulbs used for lighting, starters and ballasts
for lighting, subfloors, carpets and floor coverings, elevators and heating,
ventilation, air conditioning, and other utility and mechanical systems in good
repair and in a clean and safe condition; provided that Landlord shall have the
right to perform such work on behalf of Tenant in which event Tenant shall
reimburse Landlord for the cost thereof promptly upon demand therefor. Tenant
shall have the right to make routine repairs that are reasonably necessary for
the day-to-day operation of the project without requiring prior approval from
Landlord. In addition, if any repair or maintenance is necessary or prudent as a
result of an act or omission of Tenant or its agents, employees or contractors,
Tenant shall reimburse Landlord for the entire cost of any such repair or
maintenance immediately upon written demand therefor. Upon expiration or earlier
termination of the Term, Tenant shall surrender the Premises to Landlord in the
same condition as when leased, reasonable wear and tear excepted.
Notwithstanding the preceding, Landlord may elect to contract with an HVAC
service provider for periodic filter changes and inspections of the HVAC
equipment located in the Premises (“Periodic Inspections”). The cost of such
Periodic Inspections may be paid by Landlord and promptly reimbursed by Tenant
to Landlord. HVAC related costs necessary to maintain the HVAC system in top
operating condition (repairs, replacements, coil cleaning, etc.) shall be the
responsibility of Tenant. All costs due by Tenant to Landlord in this article
shall be considered Additional Rent due within ten (10) days after receipt of
billing.

 

8.04 Non-liability of Landlord

 

Notwithstanding anything to the contrary contained in this Lease, Landlord shall
not be in default hereunder or be liable for any damages directly or indirectly
resulting from, nor shall the Rent herein reserved be abated or rebated by
reason of (a) the interruption or curtailment of the use of the Premises; or (b)
any failure to furnish or delay in furnishing any services required to be
provided by Landlord, unless and to the extent such failure or delay is caused
by accident or any condition created by Landlord’s gross negligence; or (c) the
limitation, curtailment, rationing or restriction of the use of water or
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or Project.

 

8.05 Inspection of Premises

 

Landlord may enter the Premises to inspect, clean, improve or repair the same,
to inspect the performance by Tenant of the terms and conditions hereof, show
the Premises to prospective purchasers, tenants and lenders and for all other
purposes as Landlord shall reasonably deem necessary or appropriate; provided,
that Landlord shall use reasonable efforts not to unreasonably interfere with
Tenant’s business in exercise of Landlord’s rights hereunder. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises
and any other loss in, upon or about the Premises, arising from exercise by
Landlord of its rights hereunder.

 



 17

 

 

ARTICLE 9: FIXTURES, PERSONAL PROPERTY ALTERATIONS

 

9.01 Fixtures and Personal Property

 

Tenant, at Tenant’s expense, may install any necessary trade fixtures, equipment
and furniture in the Premises, provided that such items are installed and are
removable without damage to the structure of the Premises, including, but not
limited to, damage to drywall, doors, door frames and floors. Landlord reserves
the right to approve or disapprove of any interior improvements. Such
improvements must be submitted for Landlord’s written approval prior to
installation, or Landlord may remove or replace such items at Tenant’s sole
expense. Said trade fixtures, equipment, furniture, cabling and personal
property shall remain Tenant’s property and shall be maintained in good
condition while on the Premises and removed by Tenant upon the expiration or
earlier termination of the Lease. As a covenant which shall survive the
expiration or earlier termination of this Lease, Tenant shall repair, at
Tenant’s sole expense, or at Landlord’s election, reimburse Landlord for the
cost to repair all damage caused by the installation, use, or removal of said
trade fixtures, equipment, cabling, furniture, personal property or temporary
improvements. All installations and fixtures shall, at Landlord’s election at
any time, become the property of Landlord. If Tenant fails to remove any items
required by Landlord prior to or upon the expiration or earlier termination of
this Lease, Landlord, at its option and without liability to Tenant for loss
thereof, may keep and use them or remove any or all of them and cause them to be
stored or sold in accordance with applicable Laws, and Tenant shall, upon demand
of Landlord, pay to Landlord as Additional Rent hereunder all costs and expenses
incurred by Landlord in so storing and/or selling said items. In the event any
such fixtures, equipment, and/or furniture of Tenant are sold by Landlord, the
proceeds of such sale shall be applied, first, to all expenses of Landlord
incurred in connection with storage and sale; second, to any amounts owed by
Tenant to Landlord under this Lease or otherwise, and, third, the remainder, if
any, shall be paid to Tenant.

 



 18

 

 

9.02 Alterations

 

Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises, either at the inception of this Lease or
subsequently during the Term, without obtaining the prior written consent of
Landlord, which consent may not be unreasonably withheld. In no event may Tenant
make any alteration, addition or improvement that (i) affects the structure or
exterior of the Building or any building, mechanical, electrical or life safety
systems or (ii) potentially causes the Premises or Building to fail to comply
with Arizona State Marijuana rules and regulations pertaining to facilities
producing or processing cannabis. Tenant shall deliver to Landlord the
contractor’s name, state license number, a certificate of liability insurance
naming Landlord and Landlord’s manager and lender(s) as an additional insured,
as well as full and complete plans and specifications of all such alterations,
additions or improvements, and any subsequent modifications or additions to such
plans and specifications, and no proposed work shall be commenced or continued
by Tenant until Landlord has received and given its written approval of each of
the foregoing. Landlord shall either approve or disapprove any proposed
alteration, addition or improvement within thirty (30) days following receipt of
all of the foregoing items, and if Landlord fails to deliver notice of
disapproval within 30 days following receipt of all the foregoing items,
Landlord’s consent is deemed granted. Landlord shall not expressly or implicitly
covenant or warrant that any plans or specifications submitted by Tenant are
accurate, safe or sufficient or that the same comply with any applicable laws,
ordinances, building codes, or the like. Further, Tenant shall indemnify,
protect, defend and hold Landlord and Landlord’s agents, employees and
contractors and the Building harmless for, from and against any loss, damage,
liability, claims, cost or expense, including attorneys’ fees and costs,
incurred as a result of any defects in design, materials or workmanship
resulting from Tenant’s alterations, additions or improvements to the Premises.
All alterations, telephone or telecommunications lines, cables, conduits and
equipment and all other additions or improvements to the Premises made by Tenant
shall remain the property of Tenant until termination of this Lease, at which
time they shall, unless otherwise elected by Landlord by written notice to
Tenant, be and become the property of Landlord. Landlord may require Tenant to
remove any partitions, counters, railings, telephone and telecommunications
lines, cables, conduits and equipment and/or other improvements installed by
Tenant, and Tenant shall repair all damage resulting from such removal or shall
pay to Landlord all costs arising from such removal if Landlord shall demand the
removal of such alterations, additions and improvements prior to lease
expiration or earlier termination of this Lease and Tenant fails to remove and
repair the Premises prior to Tenant’s vacation thereof. All repairs,
alterations, additions and restorations by Tenant hereinafter required or
permitted shall be done in a good and workmanlike manner and in compliance with
the plans and specifications approved by Landlord and in compliance with all
applicable Laws and rules of the insurers of the Premises and as-built plans and
specifications shall be provided to Landlord by Tenant upon completion of the
work. If required by Landlord, Tenant shall secure at Tenant’s own cost and
expense a completion and lien indemnity bond or other adequate security, in form
and substance reasonably satisfactory to Landlord. Tenant shall reimburse
Landlord for Landlord’s reasonable charges (including any professional fees
incurred by Landlord and a reasonable administrative fee as established by
Landlord from time to time) for reviewing and approving or disapproving plans
and specifications for any proposed alterations.

 

9.03 Liens

 

Tenant shall promptly file and/or record, as applicable, all notices of
completion provided for by law, and shall pay and discharge all claims for work
or labor done, supplies furnished or services rendered at the request of Tenant
or at the request of Landlord on behalf of Tenant, and shall keep the Premises,
the Property and the Project free and clear of all contractor’s, mechanics’,
materialmen’s and worker’s liens in connection therewith. Landlord shall have
the right, and shall be given ten (10) business days written notice by Tenant
prior to commencement of the work, to post or keep posted on the Premises, or in
the immediate vicinity thereof, any notices of non-responsibility for any
construction, alteration, or repair of the Premises by Tenant. If any such lien
or notice preceding the filing of any lien is filed, Tenant shall cause same to
be discharged of record within ten (10) days thereof. If said lien or potential
encumbrance is not timely discharged by Tenant as aforesaid, Landlord may, but
shall not be required to, take such action or pay such amount as may be
necessary to remove such lien and Tenant shall pay to Landlord as Additional
Rent any such amounts expended by Landlord, together with interest thereon at
the Default Rate of 12% within five (5) days after notice is received from
Landlord of the amount expended by Landlord.

 



 19

 

 

ARTICLE 10: USE AND COMPLIANCE WITH APPLICABLE LAWS

 

10.01 Premises Use and Compliance with Applicable Laws.

 

Tenant shall only use the Premises for the purposes described in Section 1.01
above, and uses customarily incidental thereto, and for no other use without the
prior written consent of Landlord. Tenant shall, at Tenant’s sole cost and
expense, comply with applicable Laws pertaining to Tenant’s business operations,
alterations and/or specific use of the Premises, the Building and/or the
Project, and shall secure any necessary permits therefore and shall faithfully
observe in the use of the Premises, Building and the Project, applicable
municipal, county, state and. In connection with the immediately preceding
sentence, Tenant and Landlord acknowledge their belief that this Lease of the
Premises for the intended use relates to activities that they have been advised
are lawful under the laws of the State of Arizona, yet perhaps not lawful under
the laws of the United States.

 

10.02 Hazardous Materials

 

  (a) Defined terms. “Hazardous Materials” means, among other things, any of the
following, in any amount: (a) any petroleum or petroleum derived or derivative
product, asbestos in any form, urea formaldehyde and polychlorinated biphenyls
and medical wastes; (b) any radioactive substance; (c) any toxic, infectious,
reactive, corrosive, ignitable or flammable chemical or chemical compound; and
(d) any chemicals, materials or substances, whether solid, liquid or gas,
defined as or included in the definitions of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” ’‘toxic substances,” “toxic pollutants,” “solid waste,” or
words of similar import in any federal, state or local statute, law, ordinance
or regulation or court decisions now existing or hereafter existing as the same
may be interpreted by government offices and agencies. “Hazardous Materials
Laws” means any federal, state or local statutes, laws, ordinances or
regulations or court decisions now existing or hereafter existing that control,
classify, regulate, list or define Hazardous Materials or require remediation of
Hazardous Materials contamination.

 



 20

 

 

  (b) Compliance with Hazardous Materials Laws. Tenant will not cause any
Hazardous Material to be brought upon, kept, generated or used on the Project in
a manner or for a purpose prohibited by or that could result in liability under
any Hazardous Materials Law; provided, however, in no event shall Tenant allow
any Hazardous Material to be brought upon, kept, generated or used in the
Premises or on the Project other than those Hazardous Materials for which Tenant
has received Landlord’s prior written consent to bring on (other than small
quantities of cleaning or other/industrial supplies as are customarily used by a
Tenant in the ordinary course of business in a general industrial business park
facility). Tenant, at its sole cost and expense, will comply with (and obtain
all permits required under) all Hazardous Materials Laws, groundwater wellhead
protection laws, storm water management laws, fire protection provisions, and
prudent industry practice relating to the presence, storage, transportation,
disposal, release or management of Hazardous Materials in, on, under or about
the Premises or the Project that Tenant brings upon, keeps, generates or uses in
the Premises or on the Project (including, without limitation, but subject to
this Section 10.02, immediate remediation of any Hazardous Materials in, on,
under or about the Project that Tenant brings upon, keeps, generates or uses on
the Project in compliance with Hazardous Materials Laws) and in no event shall
Tenant allow any liens or encumbrances pertaining to Tenant’s use of Hazardous
Materials to attach to any portion of the Project. On or before the expiration
or earlier termination of this Lease, Tenant, at its sole cost and expense, will
completely remove from the Premises or, as applicable, the Project (regardless
whether any Hazardous Materials Law requires removal), in compliance with all
Hazardous Materials Laws, all Hazardous Materials Tenant causes to be present
in, on, under or about the Premises or the Project. Tenant will not take any
remedial action in response to the presence of any Hazardous Materials in on,
under or about the Premises or the Project, nor enter into (or commence
negotiations with respect to) any settlement agreement, consent decree or other
compromise with respect to any claims relating to or in any way connected with
Hazardous Materials in, on, under or about the Premises or the Project, without
first notifying Landlord of Tenant’s intention to do so and affording Landlord
reasonable opportunity to investigate, appear, intervene and otherwise assert
and protect Landlord’s interest in the Premises and/or the Project. Landlord
shall have the right from time to time to inspect the Premises to determine if
Tenant is in compliance with this Section 10.02.

 

  (c) Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Tenant or the Premises or the Project that result
from or in any way relate to Tenant’s use of the Premises or the Project
immediately after receiving notice of the same: (i) any enforcement, cleanup,
removal or other governmental or regulatory action instituted, completed or
threatened under any Hazardous Materials Law; (ii) any claim made or threatened
by any person relating to damage, contribution, liability, cost recovery,
compensation, loss or injury resulting from or claimed to result from any
Hazardous Material; and (iii) any reports made by any person, including Tenant,
to any environmental agency relating to any Hazardous Material, including any
complaints, notices, warnings or asserted violations. Tenant will also deliver
to Landlord, as promptly as possible and in any event within five (5) business
days after Tenant first receives or sends the same, copies of all claims,
reports, complaints, notices, warnings or asserted violations relating in any
way to the Premises or the Project or Tenant’s use of the Premises or the
Project. Upon Landlord’s written request, Tenant will promptly deliver to
Landlord documentation acceptable to Landlord reflecting the legal and proper
disposal of all Hazardous Materials removed or to be removed from the Premises.
All such documentation will list Tenant or its agent as a responsible party and
the generator of such Hazardous Materials and will not attribute responsibility
for any such Hazardous Materials to Landlord or Landlord’s property manager.

 



 21

 

 

  (d) Disclosure and Warning Obligations. Tenant acknowledges and agrees that
all reporting and warning obligations required under Hazardous Materials Laws
resulting from or in any way relating to Tenant’s use of the Premises or Project
are Tenant’s sole responsibility, regardless whether the Hazardous Materials
Laws permit or require Landlord to report or warn.

 

  (e) Indemnification. Tenant releases and will indemnify, defend (with counsel
reasonably acceptable to Landlord), protect and hold harmless the Landlord and
Landlord’s agents, employees and contractors for, from and against any and all
claims, liabilities, damages, losses, costs and expenses whatsoever arising or
resulting, in whole or in part, directly or indirectly, from the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under, upon or from the Premises or the Project (including
water tables and atmosphere). Tenant’s obligations under this Section include,
without limitation and whether foreseeable or unforeseeable, (i) the costs of
any required or necessary repair, cleanup, detoxification or decontamination of
the Premises or the Project; (ii) the costs of implementing any closure,
remediation or other required action in connection therewith as stated above;
(iii) the value of any loss of use and any diminution in value of the Premises
or the Project, and (iv) consultants’ fees, experts’ fees and response costs.
The Tenant’s obligations under this section survive the expiration or earlier
termination of this Lease.

 

  (f) Environmental Site Assessments. Upon request by Landlord during the Term
of this Lease, prior to the exercise of any renewal Term and/or prior to
vacating the Premises, Tenant will obtain and submit to Landlord an
environmental site assessment from an environmental consulting company
reasonably acceptable to Landlord.

 

10.03 Signs

 

Tenant shall not paint, display, inscribe, place or affix any sign, picture,
advertisement, notice, lettering, or direction on any part of the outside of the
Building or the Project or visible from the outside of the Premises, the
Building or the Project, except as first approved by Landlord in writing. All
signage shall comply with Landlord’s sign criteria as adopted and promulgated by
Landlord from time to time, and with any declaration or covenants, conditions
and restrictions affecting the Premises, and with all Laws.

 



 22

 

 

ARTICLE 11: DAMAGE AND DESTRUCTION

 

11.01 Reconstruction

 

If the Building or Premises is damaged or destroyed during the Term, Tenant
shall diligently repair or rebuild it to substantially the condition in which it
existed immediately prior to such damage or destruction, provided that Landlord
shall have the right (by written notice to Tenant) to repair or rebuild the
Building/Premises at Tenant’s sole cost and expense, in which event Tenant shall
promptly provide Landlord with the funds necessary, including insurance
proceeds, to repair and restore the Building/Premises, as such repairs and
restoration progresses, including on a monthly basis, as Landlord may determine.
In no event shall any Rent be abated as a result of any damage or destruction to
the Building/Premises.

 

11.02 Excessive Damage or Destruction

 

If the Building or the Premises is damaged or destroyed to the extent that it
cannot within Landlord’s reasonable discretion, with reasonable diligence, be
fully repaired or restored within the earlier of (i) one hundred twenty (120)
days after the date of the damage or destruction, or (ii) the expiration of the
Term hereof, Landlord may terminate this Lease by written notice to Tenant
within thirty (30) days of the date of the damage or destruction. If Landlord
does not terminate the Lease, this Lease shall remain in full force and effect.

 

11.03 Uninsured Casualty

 

Notwithstanding anything contained herein to the contrary, in the event of
damage to or destruction of all or any portion of the Building, which damage or
destruction is not fully covered by the insurance proceeds received by Tenant
under the insurance policies described in Article 7 hereinabove, Landlord may
terminate this Lease by written notice to Tenant given within sixty (60) days
after the date of notice to Landlord that said damage or destruction is not so
covered. If Landlord does not elect to terminate this Lease, this Lease shall
remain in full force and effect and the Building shall be repaired and rebuilt
in accordance with the provisions for repair set forth in Section 11.01
hereinabove.

 

11.04 Waiver

 

With respect to any damage or destruction, Tenant hereby waives any rights to
terminate this Lease pursuant to rights otherwise accorded by law to tenants. In
addition, Tenant hereby waives all rights, defenses, and claims arising out of
Arizona Revised Statute Section 33-343, and other similar rights.

 

11.05 Mortgagee’s Right

 

Notwithstanding anything herein to the contrary, if the holder of any
indebtedness secured by a mortgage or deed of trust covering the Property, the
Building and/or the Project requires that the insurance proceeds be applied to
such indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made. Upon any termination of this Lease under the
provisions hereof, the parties shall be released without further obligation to
the other from date possession of the Premises is surrendered to Landlord,
except for items which are theretofore accrued and are then unpaid.

 



 23

 

 

11.06 Damage Near End of Term

 

Notwithstanding anything to the contrary contained in this Article 11, in the
event the Premises or the Building are damaged in any material respect during
the last twelve (12) months of the Term or any applicable extension periods,
Landlord may elect to terminate this Lease by written notice to Tenant within
thirty (30) days after the date of such damage.

 

ARTICLE 12: EMINENT DOMAIN

 

12.01 Condemnation & Eminent Domain

 

In the event the whole of the Premises, and/or such part thereof as shall
substantially interfere with Tenant’s use and occupation thereof, shall be taken
for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or is
sold in lieu of or to prevent such taking, then Landlord and Tenant shall each
have the right to terminate this Lease (by written notice to the other given no
later than 10 days after Landlord notifies Tenant of such taking) effective as
of the date possession is required to be surrendered to said authority. In the
event any access points to adjoining streets, shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or is sold in lieu of or to
prevent such taking, and such taking shall substantially interfere with Tenant’s
use of the Premises, then Landlord or Tenant shall each have the right to
terminate this Lease effective as of the date possession is required to be
surrendered to said authority. Except as provided below, Tenant shall not assert
any claim against Landlord or the taking authority for any compensation because
of such taking, and Landlord shall be entitled to receive the entire amount of
any award without deduction for any estate or interest of Tenant in the
Premises. Nothing contained in this Article 12 shall be deemed to give Landlord
any interest in any separate award made to Tenant for the taking of personal
property and fixtures belonging to Tenant or for Tenant’s moving expenses. In
the event the amount of property or the type of estate taken shall not
substantially interfere with the conduct of Tenant’s business, Landlord shall be
entitled to the entire amount of the award without deduction for any estate or
interest of Tenant, Landlord shall promptly proceed to restore the Building to
substantially their same condition prior to such partial taking less the portion
thereof lost in such condemnation (but in no event shall Landlord be obligated
to incur costs in such restoration in excess of the amount of the award paid to
Landlord, after deducting Landlord’s reasonable costs in connection therewith),
and the Base Rent shall be proportionately reduced by the time during which, and
the portion of the Premises which, Tenant shall have been deprived of possession
on account of said taking and restoration.

 



 24

 

 

ARTICLE 13: DEFAULT

 

13.01 Events of Default

 

The occurrence of any of the following events shall constitute an “Event of
Default” on the part of the Tenant with or without notice from Landlord:

 

  (a) Tenant shall fail to pay on or before the due date any installment of Rent
or other payment required pursuant to this Lease;

 

  (b) Tenant shall vacate or abandon the Premises, whether or not Tenant is in
default of the Rent payments due under this Lease;

 

  (c) Tenant shall fail to comply with any Term, provision, or covenant of this
Lease, and such failure is not cured within ten (10) days after written notice
thereof to Tenant (said notice being in lieu of, and not in addition to, any
notice required as a prerequisite to a forcible entry and detainer or similar
action for possession of the Premises); provided that if any such failure does
not involve the payment of any monetary sum, is not willful or intentional, does
not place any rights or property of Landlord in immediate jeopardy, and is
within the reasonable power of Tenant to promptly cure after receipt of notice
of such failure, all as determined by Landlord in its reasonable discretion, and
if the nature of such cure is such that a longer cure period is necessary,
Tenant shall only be in default if Tenant shall have failed to commence such
cure within said ten (10) day period and thereafter to have diligently
prosecuted such cure to completion within 30 days after Landlord’s written
notice of such failure to Tenant;

 

  (d) Tenant shall file a petition or be adjudged a debtor or bankrupt or
insolvent under the United States Bankruptcy Code, as amended, or any similar
law or statute of the United States or any State; or a receiver or trustee shall
be appointed for all or substantially all of the assets of Tenant and such
appointment or petition, if involuntary, is not dismissed within sixty (60) days
of filing;

 

  (e) Tenant shall make an assignment for the benefit of creditors;

 

  (f) Tenant does not fully comply with the terms listed in the “LICENSED
MARIJUANA COMPLIANCE AGREEMENT,” which will be considered an incurable Event of
Default; and/or

 

  (g) Tenant does not fully comply with the terms listed in the “CONFIDENTIAL
ADVISORY SERVICES AGREEMENT,” which will be considered an incurable Event of
Default.

 

13.02 Remedies

 

  (a) Upon the occurrence of any Event of Default set forth in this Lease, in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder, in the event that Landlord shall elect to so terminate this
Lease, then Landlord may recover from Tenant: (i) any unpaid Rent which has been
earned at the time of such termination plus interest at the rates contemplated
by this Lease; plus (ii) the amount by which the unpaid Rent which would have
been earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided plus interest
at the rates contemplated by this Lease; plus (iii) the worth at the time of
award of the amount by which the unpaid Rent for the balance of the Term after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus (iv) the unamortized balance of the value of
any free rent, tenant improvement costs, commissions and any other monetary
concessions provided to Tenant pursuant to this Lease, as amortized over the
initial Term of this Lease; plus (v) any other amount necessary to compensate
Landlord for all the damages caused by Tenant’s failure to perform Tenant’s
obligation under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, costs to restore the
Premises to good condition, costs to remodel, renovate or otherwise prepare the
Premises, or portions thereof, for a new tenant, leasing commissions, marketing
expenses, reasonable attorneys’ fees, and free rent, moving allowances and other
types of leasing concessions. As used in Subsections 13.02(a) (iii) above, the
“worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).



 



 25

 

 

  (b) In the event of any Event of Default by Tenant, Landlord shall also have
the right with or without terminating this Lease, to re-enter the Premises and
remove all persons and property from the Premises if Tenant fails to comply
within the ten day period described above; such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant. No re-entry or taking possession of the Premises by Landlord shall be
construed as an acceptance of a surrender of the Premises or an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction.

 

  (c) In the event of the vacation or abandonment of the Premises by Tenant or
in the event that Landlord shall elect to re-enter as provided above or shall
take possession of the Premises pursuant to legal proceedings or pursuant to any
notice provided by law, then if Landlord does not elect to terminate this Lease
as provided above, Landlord may from time to time, without terminating this
Lease, either recover all Rent as it becomes due or re-let the Premises or any
part thereof for the Term of this Lease on terms and conditions as Landlord at
its sole discretion may deem advisable with the right to make alterations and
repairs to the Premises.

 

  (d) In the event that Landlord shall elect to so re-let, the rents received by
Landlord from such relating shall be applied: first to the payment of any
indebtedness other than Rent due hereunder from Tenant to Landlord second to the
payment of any costs of such re-letting; third, to the payment of the cost of
any alterations and repairs to the Premises; fourth, to the payment of Rent due
and unpaid hereunder; and the residual, if any, shall be held by Landlord and
applied to payment of future Rent as the same shall become due and payable
hereunder. Should that portion of such rents received from such re-letting
during the month, which is applied to the payment of Rent, be less than the Rent
payable during that month by Tenant hereunder, then Tenant shall pay any such
deficiency to Landlord immediately upon demand therefor by Landlord. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as is certain, any of the costs and expenses incurred by
Landlord in such re-letting or in making such alterations and repairs not
covered by the rents received from such re-letting.

 



 26

 

 

  (e) All rights, options and remedies of Landlord contained in this Lease shall
be construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Landlord of any Rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect defaults other than as specified in said waiver. The consent or approval
of Landlord to or of any act by Tenant requiring Landlord’s consent or approval
shall not be deemed to waive or render unnecessary Landlord’s consent or
approval to or of any subsequent similar acts by Tenant.

 

  (f) In the event that during any twelve month period of this Lease, Tenant
commits more than two (2) acts or omissions of default for which default notices
are given by Landlord pursuant to this Article 13 (whether or not such defaults
are cured by Tenant), Landlord may, at its option, elect to terminate this
Lease. Landlord’s election to exercise its early termination rights shall be
effective only upon written notice delivered to Tenant specifying Landlord’s
election to cause an early termination of this Lease. Such early termination
shall be in effect when such written notice is provided to Tenant. Landlord’s
right of early termination shall be in addition to all other rights and remedies
available to Landlord at law or in equity, however, if Landlord makes this
election in spite of Tenant having cured every breach within the described
period, Landlord shall have no right to collect any additional future rent.

 

  (g) Tenant hereby grants to Landlord a first-priority lien and security
interest in all of Tenant’s equipment, trade fixtures, furniture, computers,
appliances and other items of personal property (“Tenant’s Personal Property”)
located on or at the Premises, and Landlord may file and/or record a UCC
Financing Statement as Landlord may determine to perfect Landlord’s lien and
security interest. Landlord may enforce Landlord’s lien and security interest
upon the occurrence of an Event of Default. Tenant may not remove Tenant’s
Personal Property from the Premises during the Term of this Lease, unless Tenant
immediately replaces the same with items of personal property equal to or better
than the replaced items.

 



 27

 

 

13.03 Landlord’s Default

 

Landlord shall not be in default unless Landlord fails to perform its
obligations under this Lease within thirty (30) days after written notice by
Tenant, or if such failure is not reasonably capable of being cured within such
thirty (30) day period, Landlord shall not be in default unless Landlord has
failed to commence the cure and diligently pursue the cure to completion. In no
event shall Landlord be liable to Tenant or any person claiming through or under
Tenant for consequential, exemplary or punitive damages.

 

ARTICLE 14: FILING OF PETITION

 

14.01 Tenant’s Bankruptcy

 

Landlord and Tenant (as either debtor or debtor-in-possession) agree that if a
petition (“Petition”) is filed by or against Tenant under any Chapter of Title
11 of the United States Code (the “Bankruptcy Code”), the following provisions
shall apply:

 

  (a) Adequate protection for Tenant’s obligations accruing after filing of the
Petition and before this Lease is rejected or assumed shall be provided within
15 days after filing in the form of a security deposit equal to three months’
Base Rent and Additional Rent and other Lease charges, to be held by the court
or an escrow agent approved by Landlord and the court.

 

  (b) The sum of all amounts payable by Tenant to Landlord under this Lease
constitutes reasonable compensation for the occupancy of the Premises by Tenant.

 

  (c) Tenant or Trustee shall give Landlord at least 30 days written notice of
any vacating or abandonment of the Premises or any proceeding relating to
administrative claims. If Tenant vacates or abandons without notice, Tenant or
Trustee shall stipulate to entry of an order for relief from stay to permit
Landlord to reenter and re-let the Premises.

 

  (d) If Tenant failed to timely and fully perform any of its obligations under
this Lease before the filing of the Petition, whether or not Landlord has given
Tenant written notice of that failure and whether or not any time period for
cure expired before the filing of the Petition, Tenant shall be deemed to have
been in default on the date the Petition was filed for all purposes under the
Bankruptcy Code.

 

  (e) For the purposes of Section 365(b)(1) of the Bankruptcy Code, prompt cure
of defaults shall mean cure within 30 days after assumption.

 

  (f) For the purposes of Section 365(b)(1) and 365(f)(2) of the Bankruptcy
Code, adequate assurance of future performance of this Lease by Tenant, Trustee
or any proposed assignee will require that Tenant, Trustee or the proposed
assignee deposit three months of Base Rent and Additional Rent into an escrow
fund (to be held by the court or an escrow agent approved by Landlord and the
court) as security for such future performance. In addition, if this Lease is to
be assigned, adequate assurance of future performance by the proposed assignee
shall require that: (i) the assignee have a tangible net worth not less than the
net worth of Tenant as of the Commencement Date or that such assignee’s
performance be unconditionally guaranteed by a person or entity that has a
tangible net worth not less than the net worth of Tenant as of the Commencement
Date; (ii) the assignee demonstrate that it possesses a history of success in
operating a business of similar size and complexity in a similar market as
Tenant’s business; and (iii) assignee assume in writing all of Tenant’s
obligations relating to the Premises or this Lease.

 



 28

 

 

  (g) If Tenant or Trustee intends to assume and/or assign this Lease, Tenant or
Trustee shall provide Landlord with 30 days written notice of the proposed
action, separate from and in addition to any notice provided to all creditors.
Notice of a proposed assumption shall state the assurance of prompt cure,
compensation for loss and assurance of future performance to be provided to
Landlord. Notice of a proposed assignment shall state: (i) the name, address,
and federal tax identification and registration numbers of the proposed
assignee; (ii) all of the terms and conditions of the proposed assignment, and
(iii) the assignee’s proposed adequate assurance of future performance to be
provided to Landlord.

 

  (h) If Tenant is in default under this Lease when the Petition is filed,
Landlord shall not be required to provide Tenant or Trustee with services or
supplies under this Lease or otherwise before Tenant assumes this Lease, unless
Tenant compensates Landlord for such services and supplies in advance.

 

ARTICLE 15: ASSIGNMENT AND SUBLETTING

 

15.01 Prohibition

 

Tenant shall not assign, mortgage, pledge or otherwise transfer or encumber this
Lease, in whole or in part, nor sublet, license, assign, or permit occupancy by
any party other than Tenant of all or any part of the Premises, without the
prior written consent of Landlord, which may not be unreasonably withheld.
Tenant shall at the time Tenant requests the consent of Landlord, deliver to
Landlord such information in writing as Landlord may reasonably require
respecting the proposed assignee or subtenant including, without limitation, the
name, address, nature of business, ownership, financial responsibility and
standing of such proposed assignee or subtenant and Landlord shall have not less
than twenty (20) business days after receipt of all required information to
elect one of the following: (a) consent to such proposed assignment, encumbrance
or sublease, or (b) refuse such consent. In addition, as a condition to
Landlord’s consent to any assignment, sublease or encumbrance of this Lease
shall be the delivery to Landlord of a true copy of the fully executed
instrument of assignment, transfer or encumbrance and an agreement executed by
the assignee, sublessee or other transferee in form and substance satisfactory
to Landlord and expressly enforceable by Landlord, whereby the assignee assumes
and agrees to be bound by the terms and provisions of this Lease and perform all
the obligations of Tenant hereunder with respect to the assigned or subleased
portion of the Premises. No assignment or subletting by Tenant shall relieve
Tenant or Guarantor of any obligation under this Lease, including Tenant’s
obligation to pay Base Rent and Additional Rent hereunder. Any purported
assignment or subletting contrary to the provisions hereof without consent shall
be void. The consent by Landlord to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment of subletting. Tenant’s sole remedy for Landlord’s refusal to consent
to a proposed assignee or sublessee of Tenant will be an action or proceeding
for specific performance, injunction or declaratory relief. Tenant shall pay
Landlord’s reasonable processing costs and attorneys’ fees incurred in reviewing
any proposed assignment or sublease.

 



 29

 

 

15.02 Excess Rental

 

If pursuant to any assignment or sublease, Tenant receives rent, either
initially or over the Term of the assignment or sublease, in excess of the Rent
called for hereunder, or in the case of this sublease of a portion of the
Premises in excess of such Rent fairly allocable to such portion, after
appropriate adjustments to assure that all other payments called for hereunder
are appropriately taken into account, Tenant shall pay to Landlord, as
Additional Rent hereunder, fifty percent (50%) of the excess of each such
payment of rent received by Tenant promptly after its receipt.

 

15.03 Scope

 

The prohibition against assigning or subletting contained in this Article 15
shall be construed to include a prohibition against any assignment or subletting
by operation of law. If this Lease be assigned, or if the underlying beneficial
interest of Tenant is transferred, or if the Premises or any part thereof be
sublet or occupied by anybody other than Tenant, Landlord may collect Rent from
the assignee, subtenant or occupant and apply the net amount collected to the
Rent herein reserved and apportion any excess Rent so collected in accordance
with the terms of the immediately preceding paragraph, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the further performance by Tenant of covenants on the part of
Tenant herein contained. No assignment or subletting shall affect the continuing
primary liability of Tenant (which, following assignment, shall be joint and
several with the assignee), and Tenant shall not be released from performing any
of the terms, covenants and conditions of this Lease.

 

15.04 Waiver

 

Notwithstanding any assignment or sublease, or any indulgences, waivers or
extensions of time granted by Landlord to any assignee or sublessee or failure
of Landlord to take action against any assignee or sublease, Tenant hereby
agrees that Landlord may, at its option, and upon not less than ten (10) days’
notice to Tenant, proceed against Tenant without having taken action against or
joined such assignee or sublessee, except that Tenant shall have the benefit of
any indulgences, waivers and extensions of time granted to any such assignee or
sublessee.

 



 30

 

 

15.05 Change in Control

 

If Tenant is a limited liability company or a partnership, a withdrawal of or
change in general partners or members, in one or more transfers, owning more
than a fifty one percent (51%) interest, shall constitute a prohibited transfer
and shall be subject to the provisions of this Article 15. If Tenant is a
corporation, a transfer of fifty one percent (51%) or more of the corporation’s
stock or assets in one or more transfers, or a change in the control of such
company pursuant to a merger, consolidation, sale of assets or otherwise of more
than fifty one percent shall be deemed for the purposes hereof to be a
prohibited transfer, and shall be subject to the provisions of this Article 15.

 

ARTICLE 16: ESTOPPEL CERTIFICATE, ATTORNMENT AND SUBORDINATION

 

16.01 Estoppel Certificate

 

Within ten (10) days after request therefor by Landlord, or if on any sale,
assignment or hypothecation by Landlord of Landlord’s interest in the Premises,
or any part thereof, an estoppel certificate shall be required from Tenant,
Tenant shall deliver to the requesting party a statement in writing: (a)
certifying that this Lease is unmodified and in full force and effect or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect; (b) certifying the dates to
which the Rent and other charges are paid in advance, if any; (c) acknowledging
that there are not, to such party’s knowledge, any uncured defaults on the part
of the requesting party hereunder, or specifying such defaults if they are
claimed; and (d) certifying to such other matters, relative to the Premises,
this Lease and Tenant, as Landlord may request. Any such statement may be relied
upon by any prospective purchaser or lender of all or any portion of the
Premises or any leasehold interest therein. The failure to deliver such
statement within such time shall, at Landlord’s option be an Event of Default
hereunder and shall be conclusive and binding upon the party upon whom the
request is made that: (i) this Lease is in full force and effect, without
modification except as may be represented by the requesting party; (ii) there
are no uncured defaults on the requesting party’s performance; and (iii) no Rent
has been paid in advance. If Tenant is required or requested to execute more
than one estoppel certificate or similar document in any twelve (12) month
period, Landlord shall reimburse Tenant for its legal fees incurred in having
such documents reviewed, up to a total charge of five hundred dollars ($500.00).

 

16.02 Attornment

 

Tenant shall, in the event any proceedings are brought for the foreclosure of,
or in the event of exercise of the power of sale under, any mortgage or deed of
trust made by Landlord, its successors or assigns, encumbering the Premises or
the Building, or any part thereof or in the event of termination of a ground
lease, if any, and if so requested, attorn to the purchaser upon such
foreclosure or sale or upon any grant of a deed in lieu of foreclosure and
recognize such purchaser as Landlord under this Lease; provided, that such
purchaser recognizes Tenant’s rights under this Lease and agrees not to disturb
Tenant’s quiet possession of the Premises for so long as Tenant is not in
default hereunder.

 



 31

 

 

16.03 Subordination

 

The rights of Tenant hereunder are and shall be, at the election of any
mortgagee or the beneficiary of a deed of trust encumbering the Project (or the
portion thereof on which the Building is located) and/or Building, subject and
subordinate to the lien of such mortgage or deed of trust, or the lien resulting
from any other method of financing or refinancing, now or hereafter in force
against the Premises, and to all advances made or hereafter to be made upon the
security thereof. If requested, Tenant agrees to execute such documentation as
may be required by Landlord or its lender to further effect the provisions of
this Article 16 in such form as reasonably requested by Landlord or its Lender.

 

16.04 Recording

 

Tenant covenants and agrees with Landlord that Tenant shall not record this
Lease or any memorandum thereof without Landlord’s prior written consent.
Notwithstanding the provisions of Section 16.04, in the event that Landlord or
its lender requires this Lease or a memorandum thereof to be recorded in
priority to any mortgage, deed of trust or other encumbrance which may now or at
any time hereafter affect in whole or in part the Premises, and whether or not
any such mortgage, deed of trust or other encumbrance shall affect only the
Premises, or shall be a blanket mortgage, deed of trust or encumbrance affecting
other premises as well, Tenant covenants and agrees with Landlord that Tenant
shall execute promptly upon request from Landlord any certificate, priority
agreement or other instrument which may from time to time be requested to give
effect thereto.

 

ARTICLE 17: MISCELLANEOUS

 

17.01 Notices

 

Any and all notices, consents or other communications provided for herein shall
be given in writing and delivered by hand or registered or certified mail or
reputable overnight delivery addressed to Landlord at the address provided in
Section 1.01. Any and all notices, consents or other communications provided for
herein shall be given in writing and delivered by hand or registered or
certified mail or reputable overnight delivery addressed to Tenant at the
address provided in Section 1.01, or to such other address as Tenant or Landlord
may designate by written notice to the other. Notices shall be deemed
sufficiently served upon the earlier of actual receipt or the expiration of
three (3) days after the date of mailing thereof, or if a party can conclusively
show that actual receipt occurred by others means such as an email that was
replied to with the original email text retained or by other method that
conclusively demonstrates actual receipt, then notice shall be deemed properly
delivered.

 



 32

 

 

17.02 Successors Bound

 

This Lease and each of its covenants and conditions shall be binding upon and
shall inure to the benefit of the parties hereto and their respective assignees,
subject to the provisions hereof. Whenever in this Lease a reference is made to
Landlord, such reference shall be deemed to refer to the person in whom the
interest of Landlord shall be vested, and Landlord shall have no obligation
hereunder as to any claim arising after the transfer of its interest in the
Building. Any successor or assignee of the Tenant who accepts an assignment of
the benefit of this Lease and enters into possession or enjoyment hereunder
shall thereby assume and agree to perform and be bound by the covenants and
conditions thereof. Nothing herein contained shall be deemed in any manner to
give a right of assignment without the prior written consent of Landlord
pursuant to, or otherwise as provided in, Article 15 hereof.

 

17.03 Waiver

 

No waiver of any default or breach of any covenant by either party hereunder
shall be implied from any omission by either party to take action on account of
such default if such default persists or is repeated, and no express waiver
shall affect any default other than the default specified in the waiver and said
waiver shall be operative only for the time and to the extent therein stated.
Waivers of any covenant, term or condition contained herein by either party
shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition. The consent or approval by either party to or of
any act by either party requiring further consent or approval shall not be
deemed to waive or render unnecessary their consent or approval to or of any
subsequent similar acts.

 

17.04 Subdivision and Easements

 

Landlord reserves the right to: (a) subdivide the Premises; (b) alter the
boundaries of the Premises; and (c) grant easements on the Premises and dedicate
for public use portions thereof; provided, however, that no such grant or
dedication shall materially interfere with Tenant’s use of the Premises. Tenant
hereby consents to such subdivision, boundary revision, and/or grant or
dedication of easements and agrees from time to time, at Landlord’s request, to
execute, acknowledge and deliver to Landlord, in accordance with Landlord’s
instructions, any and all documents, instruments, maps or plats necessary to
effectuate Tenant’s consent thereto.

 

17.05 Landlord’s Reserved Rights

 

Landlord reserves the right from time to time, provided that Tenant’s use of the
Premises is not materially and adversely affected thereby, to: (a) install, use,
maintain, repair and replace pipes, ducts, conduits, wires and appurtenant
meters and equipment for service to the Premises or other parts of the Premises
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas, and to relocate any pipes, ducts, conduit, wires and
appurtenant meters in the Premises which are located or located elsewhere
outside the Premises; (b) make changes to any Common Areas and/or the parking
facilities located thereon, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways; (c) close temporarily all or any portion
of Common Areas and/or the Premises in order to perform any of the foregoing or
any of Landlord’s obligations under this Lease, so long as reasonable access to
the Premises remains available during normal business hours, except in
emergencies; and (d) alter, relocate or expand, and/or to add additional
structures and improvements to, or remove same from, all or any portion of the
Premises and/or the Common Areas.

 



 33

 

 

17.06 Accord and Satisfaction

 

No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
herein stipulated shall be deemed to be other than on account of the Rent, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy provided in this Lease
unless agreed upon in writing or electronic writing between the parties.

 

17.07 Limitation of Landlord’s and Tenant’s personal liabilities

 

Except as stated in Exhibit D, the obligations of Landlord and Tenant under this
Lease do not constitute personal obligations of the individual partners,
directors, officers, members, employees or shareholders of each respective party
or their partners, and each party shall look solely to the named entities on
this Lease, and the rents and profits therefrom, for satisfaction of any
liability in respect to this Lease and will not seek recourse against the
individual partners, directors, officers, members, employees or shareholders of
either party, or their partners or any of their personal assets for such
satisfaction. Nothing herein shall abrogate the rights of any party to pursue
any other party for a tort action committed that party him or herself.

 

17.08 Survival

 

The obligations and liabilities of each party which are incurred or accrue prior
to the expiration or termination of this Lease or of Tenant’s right of
possession shall survive such expiration or termination, as shall all provisions
by which a party is to provide defense and indemnity to the other party, all
provisions waiving or limiting the liability of Landlord, and all attorneys’
fees provisions.

 

17.09 Attorneys’ Fees

 

In the event either party requires the services of an attorney in connection
with enforcing the terms of this Lease or in the event suit is brought for the
recovery of any Rent due under this Lease or the breach of any covenant or
condition of this Lease, or for the restitution of the Premises to Landlord
and/or eviction of Tenant, the substantially prevailing party will be entitled
to a reasonable sum for attorneys’ fees, witness fees and other court costs,
both at trial and on appeal.

 



 34

 

 

17.10 Captions and Article Numbers

 

The captions, article, paragraph and Section numbers and table of contents
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe or describe the scope or intent or such Sections or
articles of this Lease nor in any way affect this Lease.

 

17.11 Severability

 

If any Term, covenant, condition or provision of this Lease, or the application
thereof to any person or circumstance, shall to any extent be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, covenants, conditions or provisions of this Lease, or the application
thereof to any person or circumstance, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

 

17.12 Governing Law, Dispute Resolution and Venue

 

This Lease shall be construed in accordance with the laws of the State of
Arizona without regard to conflicts of laws principles thereof and all questions
concerning the validity and construction hereof shall be determined in
accordance with the laws of said state. In the event of any dispute under this
Lease, proper venue shall be the federal or state courts located in Phoenix,
Arizona.

 

In the event a party is in breach of this Lease and the failure of a party to
cure said breach in a timely manner, pursuant to this Lease, to the other
party’s reasonable satisfaction within the period set forth herein, the other
party or parties, in addition to and not in limitation of any other rights and
remedies available to such other party or parties at law or in equity, shall
have the right to seek injunctive relief and/or the appointment of a receiver.

 

The forgoing notwithstanding, the parties hereby agree to attempt to resolve all
differences among themselves by non-binding mediation. In the event of a
dispute, either party may demand mediation (a settlement conference). If the
parties fail to agree upon a mediator within five (5) business days of demand
for mediation, either party may petition the Maricopa County Superior Court in
Arizona for the appointment of a mediator. If the dispute is not resolved by
agreement of all parties within thirty (30) calendar days of the appointment of
a mediator, or within forty-five (45) days after the written request for
mediation is transmitted to the other party, either party may commence
arbitration. The parties shall split the mediator’s fee.

 

If mediation is not timely commenced or fails, all disputes among the parties to
this Lease shall be settled by binding arbitration, by one arbitrator, according
to the Arizona Revised Statutes and the Arizona Rules of Civil Procedure. If the
parties cannot unanimously agree upon an arbitrator, any person or entity
involved in the dispute may petition the Maricopa County Superior Court for the
appointment of an arbitrator. The parties to the arbitration shall split the
arbitrator’s fees equally. The arbitrator’s decision shall be final and binding
and may be enforced according to the Uniform Arbitration Act and/or enforced in
any court of competent jurisdiction. The arbitrator may award injunctive relief
and may award attorney fees and/or costs to the prevailing party or parties.

 



 35

 

 

17.13 Submission of Lease

 

The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of or option for leasing the
Premises. This document shall become effective and binding only upon execution
and delivery hereof by Landlord and Tenant. No act or omission of any officer,
employee or agent of Landlord or Tenant shall alter, change or modify any of the
provisions hereof.

 

17.14 Holding Over

 

Should Tenant, or any of its successors in interest, hold over the Premises or
any part thereof after the expiration or earlier termination of this Lease
without Landlord’s prior written consent, such holding over shall constitute and
be construed as tenancy at sufferance only, at a monthly rent equal to two
hundred percent (200%) of the Base Rent payable for the final month of the Term
of this Lease and otherwise upon the terms and conditions in the Lease, so far
as applicable. Should Tenant, or any of its successors in interest, hold over
the Premises or any part thereof after the expiration or earlier termination of
this Lease with Landlord’s prior written consent, such holding over shall
constitute and be construed as a tenancy from month to month only, at a monthly
rent equal to two hundred percent (200%) of the Base Rent payable for the final
month of the Term of this Lease and otherwise upon the terms and conditions in
the Lease, except that Landlord may terminate the tenancy on 10 days prior
written notice to Tenant. The acceptance by Landlord of Rent after such
expiration or early termination shall not result in a renewal or extension of
this Lease. The foregoing provisions of this Section 17.14 are in addition to
and do not affect Landlord’s right of re-entry or any other rights of Landlord
hereunder or as otherwise provided by law. If Tenant fails to surrender the
Premises on the expiration of this Lease and/or to remove all Tenant’s fixture
and/or personal property pursuant to this Lease, Tenant shall indemnify and hold
Landlord harmless for, from and against all claims, damages, including
consequential damages, loss and liability, including without limitation, any
claim made by any succeeding tenant resulting from such failure to surrender by
Tenant and any attorneys’ fees and costs incurred by Landlord with respect to
any such claim.

 

17.15 Parking

 

Tenant shall have the right to use any parking spaces or parking areas owned by
Landlord adjacent to the Building that are from time to time designated by
Landlord for the use of Tenant and its employees. All such parking shall be on a
nonexclusive, non-assigned basis. Tenant shall not use or permit its employees
or invitees to use any spaces which have been specifically reserved by Landlord
to other tenants, if any, or for such other uses as have been designated by
appropriate governmental entities as being restricted to certain uses. Tenant
shall at all times comply and cause its employees and invitees to comply with
any parking rules and regulations as Landlord may from time to time reasonably
adopt. At no time will Tenant use any parking spaces for storage or containers
of any type or description. Landlord assumes no liability or risk for any damage
that may occur to the automobile or other property of Tenant, its employees,
customers or others in any parking area or any Common Areas.

 



 36

 

 

17.16 Quiet Enjoyment

 

Tenant, on performing the covenants and observing the conditions of this Lease,
at all times during the Term shall have the peaceable enjoyment of the Premises
without hindrance or disturbance by Landlord or any person claiming through or
under it or any person having or claiming paramount title.

 

17.17 Broker; Agency Disclosure

 

Each of Tenant and Landlord warrant that it has had no discussions, negotiations
and/or other dealings with any real estate broker or agent in connection with
the negotiation of this Lease other than the Broker(s) identified in Section
1.01 (“Brokers”), and that it knows of no other real estate broker or agent who
is or may be entitled to any commission or finder’s fee in connection with this
Lease. Each of Tenant and Landlord agrees to indemnify the other and hold the
other harmless for, from and against any and all demands, claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation, attorneys’ fees and costs) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of such party’s
discussions, negotiations and/or dealings with any real estate broker or agent.
This Section 17.17 is not intended to benefit any third parties and shall not be
deemed to give any rights to brokers or finders. No commission(s) or finders
fee(s) shall be paid to Tenant, employee(s) of Tenant or any unlicensed
representative of Tenant.

 

17.18 Landlord’s Right to Perform

 

Upon Tenant’s failure to perform any obligation of Tenant hereunder after notice
from Landlord pursuant to Article 13 above (if notice is required pursuant to
Article 13 above), including without limitation, Tenant’s failure to pay
Tenant’s insurance premiums, charges of contractors who have supplied materials
or labor to the Premises, etc., Landlord shall have the right to perform such
obligation of Tenant on behalf of Tenant and/or to make payment on behalf of
Tenant to such parties. Tenant shall reimburse Landlord the reasonable cost of
Landlord’s performing such obligation on Tenant’s behalf, including
reimbursement of any amounts that may be expended by Landlord, plus interest at
the Default Rate, as Additional Rent.

 



 37

 

 

17.19 Assignment by landlord

 

Landlord may freely sell, assign or otherwise transfer all or any portion of its
interest under this Lease or in the Premises, and in the event of any such
transfer, the party originally executing this Lease as Landlord, and any
successor or affiliate of such party, shall be relieved of any and all of its
obligations under this Lease from and after the date of such transfer. Tenant
shall thereafter be bound to the transferee with the same effect as though the
latter had been the original Landlord hereunder, provided that the transferee
assumes and agrees to carry out all the obligations of Landlord hereunder. In
the event of a sale, conveyance, or other transfer by Landlord of the Building,
the Project, or portion thereof on which the Building is located, or the Project
or in the event of an assignment of this Lease by Landlord, the same shall
operate to release Landlord from any further liability upon any of the covenants
or conditions, express or implied, herein contained on the part of Landlord, and
from any and all further liability, obligations, costs and expenses, demands,
causes of action, claims or judgments arising out of this Lease from and after
the effective date of said release, except in regards to any prepaid rent and/or
security deposit held by the landlord, which, without tenant’s consent, Landlord
shall remain liable to Tenant unless the new landlord has actually deposited
such funds in a trust account for Tenant’s benefit. In such event, Tenant agrees
to look solely to the successor in interest of transferor. If any Security
Deposit is given by Tenant to secure performance of Tenant’s covenants
hereunder, Landlord may transfer such Security Deposit to any purchaser and
thereupon Landlord shall be discharged from any further liability in reference
thereto. Notwithstanding anything in this Lease to the contrary, however, (i) in
no event shall Landlord’s lender, who may have succeeded to the interest of
Landlord by foreclosure, deed in lieu of foreclosure, or any other means, have
any liability for any obligation of Landlord to protect, defend, indemnify or
hold harmless Tenant or any other person or entity except for those matters
arising from the lender’s breach of the terms of this Lease after the date of
such foreclosure, deed in lieu of foreclosure or any other means, and (ii) such
succeeding lender shall have no liability for any representations or warranties
of the Landlord contained herein except for those matters arising from the
lender’s breach of the terms of this Lease after the date of such foreclosure,
deed in lieu of foreclosure or any other means.

 

17.20 Entire Agreement

 

This Lease sets forth all covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises, and there
are no covenants, promises, agreements, conditions or understandings, either
oral or written, between Landlord and Tenant other than as are herein set forth,
except as provided for herein with respect to the CASA. No subsequent
alteration, amendment, change or addition to the Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by Landlord and Tenant.

 

17.21 Guarantor

 

Tenant’s obligations under this Lease shall be guaranteed by the Guarantor(s) in
Exhibit D of this lease (“Guarantor”), to be evidenced by an instrument of
guaranty. This Lease is not effective until such instrument has been executed
and delivered by Guarantor(s) to Landlord, and Landlord shall have executed and
delivered this Lease to Tenant.

 



 38

 

 

17.22 Exhibits

 

Exhibits A through Exhibits D and any additional Exhibits added and attached to
this Lease are by this reference incorporated herein.

 

17.23 Time

 

Time is of the essence with respect to the performance of every provision of
this Lease in which time of performance is a factor.

 

17.24 Prior Agreement or Amendment

 

This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in the Lease, and no prior agreement or
understanding pertaining to any such matter shall be effective for any purpose,
except as provided herein with respect to the CASA. No provisions of this Lease
may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest.

 

17.25 Excused Delays

 

Except as otherwise set forth in this Section 17.25, neither party shall have
liability to the other on account of the following acts (each of which is an
“Excused Delay” and jointly all of which are “Excused Delays”)” which shall
include: (a) the inability to fulfill, or delay in fulfilling, any obligations
under this Lease by reason of strike, lockout, other labor trouble, dispute or
disturbance; (b) governmental regulation, moratorium, action, preemption or
priorities or other controls of general application; (c) shortages of fuel,
supplies or labor; (d) any failure or defect in the supply, quantity or
character of electricity or water furnished to the Premises by reason of any
requirement, act or omission of the public utility or others furnishing the
Building with electricity or water; or (e) for any other reason, whether similar
or dissimilar to the above, or for act of God beyond a party’s reasonable
control. f this Lease specifies a time period for performance of an obligation
of a party, that time period shall be extended by the period of any delay in the
party’s performance caused by any of the events of Excused Delay described
herein; provided, that notwithstanding anything to the contrary above, no
payment of money (whether as Base Rent, Additional Rent, or any other payment
due under this Lease) shall be postponed, delayed or forgiven by reason of any
of the foregoing events of Excused Delays.

 

17.26 Authority to Bind Tenant

 

The individuals signing this Lease on behalf of Tenant hereby represent and
warrant that they are empowered and duly authorized to bind Tenant to this
Lease. If Tenant is a corporation, limited liability company or limited or
general partnership, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant, in accordance with a duly adopted resolution or
consents of all appropriate persons or entities required therefor and in
accordance with the formation documents of tenant, and that this Lease is
binding upon Tenant in accordance whit its terms. Simultaneously with execution
of this Lease, Tenant shall deliver to Landlord a copy of the appropriate
resolution or consent, certified by an appropriate officer, partner or manager
of Tenant, authorizing or ratifying the execution of this Lease.

 



 39

 

 

17.27 Interpretation

 

The parties hereto specifically acknowledge and agree that the terms of this
Lease have been mutually negotiated and the parties hereby specifically waive
the rule or principle of contract construction which provides that any ambiguity
in any term or provision of a contract will be interpreted or resolved against
the party which drafted such term or provision.

 

17.28 Patriot Act Compliance

 

  (a) Tenant represents and warrants to, and covenants with Landlord that
neither Tenant nor any of its respective constituent owners or affiliates
currently are, or shall be at any time during the Term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism laws”), including without limitation, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, as amended, and relating
to Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (the “Executive Order”) and/or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56), as amended
(the “IJSA Patriot Act”).

 

  (b) Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the Term
hereof a “Prohibited Person,” which is defined as follows: (i) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (iv) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (v) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/tllsdn.pdf, or at any replacement
website or other replacement official publication of such list; and (vi) a
person or entity who is affiliated with a person or entity listed in items (i)
through (v), above.

 

  (c) At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 17.28 at
Landlord’s expense, including legal costs for obtaining said documentation that
is satisfactory to the request.

 



 40

 

 

17.29 Tenant’s Representations, Warranties and Covenants

 

  (a) Organization, Authority and Status. Tenant is duly organized or formed,
validly existing and in good standing under the laws of its state of
incorporation or formation. Tenant is qualified as a foreign corporation,
partnership or limited liability company, as the case may be, to do business in
the state where the Premises are located. All necessary action has been taken to
authorize the execution, delivery and performance by Tenant of this Lease.
Tenant is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign limited liability company” or “foreign estate”, as those terms are
defined in the Internal Revenue Code and the regulations promulgated pursuant to
the Internal Revenue Code. The person(s) who have executed this Lease on behalf
of Tenant are duly authorized to do so. Tenant shall, at all times during the
Term, maintain itself in good standing under the laws of its state of
incorporation or formation, and in the state where the Premises are located.

 

  (b) Enforceability. Upon execution by Tenant, this Lease shall constitute the
legal, valid and binding obligation of Tenant, enforceable against Tenant in
accordance with its terms.

 

  (c) Litigation. There are no suits, actions, proceedings or investigations
pending, or, to the best of its knowledge, threatened against or involving
Tenant or the Premises before any arbitrator or governmental authority.

 

  (d) Absence of Breaches or Defaults. Tenant is not, and the authorization,
execution, delivery and performance of this Lease will not result in, any breach
or default under any document, instrument or agreement to which Tenant is a
party or by which any property of Tenant is subject or bound. The authorization,
execution, delivery and performance of this Lease and the documents, instruments
and agreements provided for in this Lease will not violate any applicable Laws.

 

  (e) Financial Information. Tenant has delivered to Landlord certain financial
statements and other information concerning Tenant (the “Financial
Information”). The Financial Information is true, correct and complete in all
respects; there have been no amendments to the Financial Information since the
date such Financial Information was prepared or delivered to Landlord. Tenant
understands that Landlord is relying upon the Financial Information and Tenant
represents that such reliance is reasonable. All financial statements included
in the Financial Information were prepared in accordance with Generally Accepted
Accounting Principles, and fairly present as of the date of such Financial
Information the financial condition of each individual or entity to which they
pertain. No change has occurred with respect to the financial condition of
Tenant as reflected in the Financial Information.

 



 41

 

 

  (f) Solvency. Both before and immediately after the consummation of the
transaction contemplated by the CASA and this Lease and after giving effect to
such transactions, (i) the fair value of the assets of Tenant, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of Tenant; (ii) the present fair saleable value of the assets of
Tenant will be greater than the amount that will be required to pay the probable
liability of Tenant on its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) Tenant will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Tenant will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and as proposed to be conducted after the date of this Lease. Tenant does not
intend to and does not believe that it will incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it and the timing of the amounts of cash to be payable on
or in respect of its debts and other liabilities, subordinated, contingent, or
otherwise.

  

  (g) No Reliance by Tenant. Tenant specifically acknowledges that neither
Landlord, nor any agent, officer, employee or representative of Landlord, has
made any representation or warranty regarding the projected profitability of the
business to be conducted on the Premises and that Landlord did not prepare or
assist in the preparation of any of the projected figures used by Tenant in
analyzing the economic viability and feasibility of the business to be conducted
by Tenant at the Premises. Tenant specifically acknowledges that neither
Landlord, nor any agent, officer, employee or representative of Landlord, has
made any representation or warranty regarding the treatment of this Lease for
accounting purposes.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

LANDLORD:   TENANT:         Green Valley Group, LLC   Broken Arrow Herbal
Center, Inc.           By /s/ Bryan McLaren   By /s/ Christopher Carra   Its
Duly Authorized Agent     Its Duly Authorized Agent

 



 42

 

 

TENANT’S ACKNOWLEDGMENT

 

State of Arizona }     }ss   County of Maricopa }  

 

The foregoing instrument was acknowledged before me this 1st day of May, 2018,
by Christopher Carra, the President of Broken Arrow Herbal Center, Inc., on
behalf of the Tenant.

 

  /s/ Valera Knight My commission expires: May 2, 2021 NOTARY PUBLIC

 

(Use This Space for Notarial Seal Stamp)

 

[STAMP]



 43

 

 

LANDLORD’S ACKNOWLEDGEMENT

 



State of Arizona }     }ss   County of Maricopa }  

 

The foregoing instrument was acknowledged before me this 1st day of May, 2018,
by Bryan McLaren, the Agent of Green Valley Group, LLC, on behalf of the
Landlord.

 

  /s/ Valera Knight My commission expires: May 2. 2021 NOTARY PUBLIC

 

 

(Use This Space for Notarial Seal Stamp)

 

[STAMP]



 44

 

 

EXHIBIT A: LEASE COMMENCEMENT

 

Unless otherwise provided in the Lease, the Commencement Date shall be May 01,
2018.

 

 45

 



 

EXHIBIT B: RENTAL PAYMENT SCHEDULE

 



1-May   BASE RENT  $3,500.00      Monthly 2018-Base Rent      1-May   RENTAL
TAX  $17.50      Montly 2018 - 0.5%      1-May   PROPERTY TAXES  $556.79     
Monthly 2018 - 1/12 of Annual      1-May   ADVISORY FEE  $0.00      Starting
2019 - 10% of Gross Revenue     



 



 46

 

 

EXHIBIT C: SITE AND LEGAL DESCRIPTION

 

Tax Parcel ID: ###-##-####     Property Address: 1732 W Commerce Point Pl  
Green Valley, AZ 85614     Premises: Green Valley Dispensary Facility
approximately 1,440 square feet of building space.     Legal Description: Lot 6
of Duval Commerce Park, according to the plat of record in Book 52 of Maps and
Plats, Page 2, Official Records of Pima County, Arizona.



 



 47

 

 

EXHIBIT D: GUARANTY OF PAYMENT AND PERFORMANCE

 

Green Valley Group, LLC, as landlord (“Landlord”), Alan Abrams as an Individual,
and Christopher Carra on behalf of Broken Arrow Herbal Center, Inc.. as tenant
(“Tenant”), owned, in whole or in part, directly or indirectly, by each of the
undersigned guarantors (each, a “Guarantor” and collectively, the “Guarantors”),
entered into a certain LICENSED MEDICAL MARIJUANA FACILITY TRIPLE NET (NNN)
LEASE AGREEMENT dated as of May 01, 2018 (the “Lease”), for the leasing of the
premises located at 1732 W Commerce Point Pl, Green Valley, AZ 85614 (the
“Premises”).

 

NOW THEREFORE, in consideration of the execution of the Lease by Landlord and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged:

 

1. Guarantors hereby jointly, severally, and unconditionally guaranty to
Landlord the full, complete and timely payment and performance of each and every
duty and obligation of Tenant (and any assignee or successor of Tenant) under
the Lease, and any extensions or renewals of and or amendments to the Lease.
This Guaranty is an absolute, primary, and continuing guaranty of payment and
performance and is independent of Tenant’s duties and obligations under the
Lease. This is an absolute and unconditional and continuing guaranty of payment
and performance and not of collection. Guarantors (and if this Guaranty is
signed by more than one person or entity, each Guarantor hereunder) shall be
primarily liable, jointly and severally, with Tenant and any other guarantor of
Tenant’s obligations.

 

2.   Except for any guaranty executed and delivered in connection herewith, no
Guarantor shall assume or guaranty the debts or obligations of any Person, hold
itself out to be responsible for the debts of another Person, pledge the assets
of such Guarantor to secure the obligations, or otherwise for the benefit, of
any Person, or hold out the credit of such Guarantor as being available to
satisfy the obligations of any Person. For purposes hereof, the term “Person”
means any natural person, partnership, limited liability company, corporation,
trust, joint venture, joint stock company, association, unincorporated
organization, government or agency or political subdivision thereof, or other
entity, whether acting in an individual, fiduciary or other capacity.

 

3. Guarantors further agree as follows:

 

A.    That this Guaranty shall continue unmodified and undiminished in favor of
Landlord (and Landlord’s successors and assigns), notwithstanding any extension,
modification, amendment, change, or alteration of the Lease entered into by and
between the parties thereto, or their successors or assigns, and notwithstanding
any sublease or assignment of the Lease, and no extension, modification,
amendment, alteration, sublease or assignment of the Lease shall in any manner
release or discharge Guarantors, and Guarantors hereby consent thereto.

 

B.    That this Guaranty will continue unchanged by any bankruptcy,
reorganization or insolvency of Tenant or any successor or assignee thereof or
by any disaffirmance or abandonment by a trustee of Tenant.

 

C.    That Landlord may, without notice, assign this Guaranty in whole or in
part, and no assignment or transfer of the Lease or this Guaranty shall operate
to extinguish or diminish the liability of Guarantors hereunder.

 



 48

 

 

D.   That the liability of Guarantors under this Guaranty shall be primary and,
in any right or action which shall accrue to Landlord under the Lease, Landlord
may, at its option, proceed against Guarantors (separately or together) without
commencing any action or having obtained any judgment against Tenant, or any
other Guarantor.

 

E.    To pay Landlord’s reasonable attorneys’ fees and all costs and other
expenses incurred in any collection or attempted collection or in any
negotiations relative to the obligations hereby guaranteed or enforcing this
Guaranty.

 

F.   That Guarantors hereby waive notice of any demand by Landlord, as well as
any and all notice of default or breach in the payment of rent or any other
amounts, or the performance of any obligation, contained or reserved in the
Lease.

 

G.   That the execution of this Guaranty by each Guarantor is a material
inducement for Landlord to enter into the Lease with Tenant, and this Guaranty
has been entered into knowingly and voluntarily by such Guarantor for the
benefit of both Tenant and Guarantor.

 

3.   The terms and provisions of this Guaranty shall be binding upon and inure
to the benefit of the successors, assigns, estates and personal representatives
of the parties herein named.

 

4.   Guarantors expressly waive notice of acceptance of this Guaranty,
presentment or payment or performance of the Lease, non-payment or
non-performance of the Lease, any right of setoff against amounts due under this
Guaranty, protest and notice of protest, demand, notice of dishonor, notice of
any and all proceedings to collect amounts due under such agreements and to
enforce any security given therefor, and diligence in collecting sums due under
such agreements or to any liability under this Guaranty. Guarantors also waive
any right to require Landlord to proceed against Tenant, to proceed against or
exhaust any security held to guaranty performance of Tenant’s obligation to
Landlord from Tenant or to pursue any other remedy whatsoever available to
Landlord. Guarantors expressly waive any defense arising by reason of any
disability or other defense of Tenant, by reason of the cessation from any cause
whatsoever of the liability of Tenant, or by reason of Landlord’s election of
any remedy against Tenant or Guarantors, or both, including without limitation,
election of Landlord to exercise its right to terminate the Lease. Guarantors
further waive all defenses afforded guarantors and all rights based on
suretyship or impairment of collateral under the laws of the State of Arizona,
including but not limited to: (1) the benefits of the provisions of Arizona
Revised Statutes Sections 12-1566(E), 12-1641 et seq., 44-141, 44-142 or
47-3605, Arizona Rules of Civil Procedure Rule 17(f), and any and all other
laws, rules and statutes of similar import, and any other statutes or rules,
which set forth certain rights and obligations among guarantors, debtors and
creditors, to the extent applicable; and (2) to the extent applicable, the
benefits of any statutory provision limiting the right of Landlord to recover a
deficiency judgment, or to otherwise proceed, against any person or entity
obligated for payment of the any of Tenant’s obligations after any foreclosure
of any collateral securing any part of the indebtedness and other obligations of
the Lease, including, without limitation, the benefits, if any, of Arizona
Revised Statutes Section 33-814 and § 12-1566; and (3) any implied right of
reimbursement or contribution from Tenant or any other claim against Tenant at
law or in equity.

 



 49

 

 

5.   In the event of any default or breach in the performance of Tenant’s duties
or obligations under the Lease, Landlord shall have the right (a) to enforce its
rights under this Guaranty, and/or (b) to enforce its rights against Tenant
including, without limitation, its rights under any and all such instruments in
any order, and all remedies available to Landlord shall be non-exclusive and
cumulative. The obligations of Guarantors hereunder are independent of the
obligations of Tenant, and Landlord may enforce its rights under this Guaranty
without first proceeding against or joining Tenant or any other person and
without applying or enforcing any security for the Lease. Guarantors hereby
waive any rights that Guarantors may have to compel Landlord to proceed against
Tenant or against any security from Tenant for such agreements or to participate
in any such security. Guarantors hereby authorize Landlord, its successors and
assigns, in their sole discretion, without notice to Guarantors, to exercise any
right or remedy which Landlord may have, even though any rights which Guarantors
may have against the Tenant or others may be diminished or destroyed by the
exercise or election to exercise any such remedy.

 

6.   Guarantors hereby authorize Landlord, without notice to Guarantors, to
apply all payments and credits received from Tenant or from Guarantors or
realized from the security from Tenant for the Lease, in such manner and in such
priority as Landlord in its sole judgment shall see fit.

 

7.   If any term or provision of this Guaranty shall be determined to be illegal
or unenforceable, all other terms and provisions hereof shall nevertheless
remain effective and shall be enforced to the fullest extent permitted by law.

 

8.   The use of the singular herein shall include the plural. The obligation of
two or more parties shall be joint and several.

 

9.   This Guaranty is governed and shall be construed by the laws of the State
of Arizona (without regard to conflict of laws rules), and Guarantors consent to
jurisdiction and venue in the federal and state courts in Phoenix, Arizona. If
either party hereto participates in an action against the other party arising
out or in connection with this Guaranty, the prevailing party shall be entitled
to recover from the other party the prevailing party’s reasonable attorneys’
fees, collection costs and other costs incurred in connection with such action.

 

10.   Until all indebtedness and obligations of Tenant to Landlord shall be paid
and performed in full under the Lease, Guarantors shall have no right of
subrogation and waives any right to enforce any remedy which Guarantors now have
or may hereafter have against Tenant.

 

11.   Guarantors agree that to the extent Tenant or Guarantors make any payment
to Landlord, and all or any part of such payment is subsequently invalidated,
declared to be fraudulent, or preferential, set aside or required to be repaid
by Landlord or paid over to a trustee, receiver or any other entity, whether
under any bankruptcy act or otherwise (any such payment is hereinafter referred
to as a “Preferential Payment”), then this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, and, to the extent of such
payment or repayment by Landlord, the debt, indebtedness, or obligation or part
thereof intended to be satisfied by such Preferential Payment shall be revived
and continued in full force and effect as if said Preferential Payment had not
been made.

 

 50

 

 

12.   Guarantors agree that any indebtedness or obligations of Tenant now or
hereafter held by or payable to Guarantors (or any of them) are hereby and shall
be unconditionally subordinated to the debt, indebtedness and obligations owing
to Landlord under the Lease and under this Guaranty, and to the rights of
Landlord thereunder and hereunder. Guarantors agree that all existing and future
indebtedness owing from Tenant to Guarantor shall not, without the prior written
consent of Landlord, be paid in whole or in part, nor will Guarantor accept
payment of or on account of any such subordinated indebtedness, while this
Guaranty is in effect. Each payment by Tenant to Guarantor in violation of this
Guaranty shall be received by Guarantor expressly in trust for Landlord and
shall be paid to Landlord immediately on account of the debt, indebtedness and
obligations owing to Landlord under this Guaranty. No such payment shall reduce
or affect in any manner the liability of Guarantor under this Guaranty. To the
extent Guarantors’ waiver of its rights of subrogation, reimbursement or
contribution as set forth in this Guaranty is found by a court of competent
jurisdiction to be void or voidable for any reason, Guarantors agree that
Guarantors’ rights of subrogation and reimbursement against Tenant and
Guarantors’ right of subrogation against any collateral or security shall be
unconditionally junior and subordinate to Landlord’s rights against Tenant and
to Landlord’s right, title and interest in such collateral or security, and
Guarantors’ right of contribution against any other guarantor or pledgor shall
be unconditionally junior and subordinate to Landlord’s rights against such
other guarantor or pledgor.

 

13.   Guarantors shall promptly (but in no event later than seven (7) days after
request by Landlord) provide Landlord, from time to time, upon request by
Landlord, with complete and comprehensive personal financial information and
statements regarding Guarantors’ wealth, liabilities, income and other financial
matters pertinent to Guarantors (in form reasonably acceptable to Landlord), all
of which shall be certified by Guarantors’ to be true and complete in all
respects as of the date of such statements, and if requested by Landlord, such
personal financial statements shall be audited and certified for the benefit of
Landlord, at Guarantors’ cost, by an independent certified accountant acceptable
to Landlord.

 

14.   Any death or incapacity of either Guarantors shall constitute a breach and
default under the Lease and this Guaranty, unless the surviving Guarantor shall
substitute the deceased or incapacitated Guarantor with a replacement Guarantor
acceptable to Landlord within a period of ten (10) days of such death or
incapacity.

 

15.   In no event may Guarantors assign, encumber, pledge, lien, transfer, sell
or convey (directly or indirectly or by operation of law) any of Guarantors’
right, title and interest in and to any of Guarantors’ ownership interests of
Tenant. Guarantors represent and warrant that as of the date of this Guaranty,
Guarantors own, free and clear of all demands, liens, security interests,
pledges, and claims, 100% of the issued and outstanding ownership interests of
Tenant.

 

16.    The obligations of Guarantors hereunder shall survive and continue in
full force and effect until payment in full and performance of all duties,
obligations and liabilities of Tenant under the Lease and of Guarantors under
this Guaranty (hereinafter called the “Indebtedness”), notwithstanding: (a) any
release or termination of the liability of Tenant or any other guarantor, by
express or implied agreement with Landlord or by operation of law; (b) the
Indebtedness or any part thereof is deemed to have been paid or discharged by
operation of law or some act or agreement of Landlord; (c) recovery upon the
Indebtedness may be or hereafter becomes barred by any statutes of limitation,
by bankruptcy, by insolvency, by reorganization, or any other means; or (d) the
Indebtedness may be or hereafter becomes unenforceable or invalid.

 



 51

 

 

17.   Upon the occurrence of an uncured default under the Lease or this
Guaranty, Guarantor shall (or cause its applicable Affiliate to) take all steps
necessary to name and appoint the requisite number of Landlord’s individual
designee(s) in order to establish a majority position on the Board of Directors,
as Director(s) of Broken Arrow Herbal Center, Inc. (the “Designated
Director(s)”), the licensed medical marijuana non-profit entity recognized by
the Arizona Department of Health Services under the Arizona Medical Marijuana
Act. In addition, the Board of Directors of Broken Arrow Herbal Center, Inc.
shall: (i) prepare, execute and submit for approval to the Arizona Corporation
Commission, Articles of Amendment to the Articles of Incorporation, evidencing
the appointment of the Designated Director(s); (ii) modify the Bylaws evidencing
the addition of the Designated Director(s) and stipulate that all actions and
decisions regarding the Leased Premises this Agreement and anything related to
the operation, administration and management of the Leased Premises shall
require Director Approval (as herein defined). For purposes herein “Director
Approval” shall mean shall require the consent and approval of a majority of the
Directors of Broken Arrow Herbal Center, Inc. (“Majority of the Directors”);
provided, however, in all circumstances, the Majority of the Directors must also
include the affirmative approval of the Designated Director(s).

 

18.   Guarantors represent and warrant to Landlord that: (i) Guarantors are
receiving fair consideration and reasonably equivalent value for their execution
of this Guaranty; (ii) Guarantors are not now insolvent, nor will the execution
of this Guaranty render Guarantors insolvent; (iii) the execution of this
Guaranty will not leave Guarantors with unreasonably small capital or assets in
order to conduct the business of Guarantors as currently conducted; (iv) the
obligations incurred under this Guaranty have not been incurred with the intent
to hinder, delay, or defraud present or future creditors; (v) the execution of
this Guaranty is not intended or believed by Guarantors to be an incurrence of
an obligation or debt of Guarantors beyond Guarantors’ ability to pay such
obligation or debt as it becomes due; and (vi) no Guarantor has committed any
act of bankruptcy, no proceeding in bankruptcy has been begun by or against
Guarantor, and no Guarantor knows of no such proceeding which is now
contemplated.

 

19.   Guarantors hereby represent and warrant that Guarantors are and will
continue to be fully informed about all aspects of the financial condition and
business affairs of Tenant, and any other guarantor of the Indebtedness, that
Guarantors deem relevant to the obligation of Guarantors hereunder, and
Guarantors hereby waive and fully discharge Landlord from any and all
obligations to communicate to Guarantors any information whatsoever regarding
the Indebtedness, Tenant, the Lease, or the financial condition, business
affairs or otherwise of Tenant or any other guarantor of the Indebtedness.

 



 52

 

 

20.   Notwithstanding anything to the contrary contained in this Agreement, the
Lease, or that Convertible Debenture dated January 9, 2017, issued by Zoned
Properties, Inc., a Nevada corporation to the order of Alan Abrams, in the
original principal amount of $2,000,000, upon the occurrence of a default under
the Lease or this Guaranty, Landlord (and each of its Affiliates) is hereby
authorized at any time and from time to time, and without notice, to withhold,
offset, recoup, or debit any amounts Landlord owes to Guarantor against any
amount the Guarantor or Tenant owes to Landlord or its Affiliates, whether such
liability (a) is now or hereafter existing, direct or indirect, absolute or
contingent, matured or unmatured, or (b) arises under this Agreement or any
other agreement between or among any of Guarantor or Tenant, and Landlord. The
rights under this Section are in addition to any and all other rights and
remedies that Landlord or any of its Affiliates may have, whether at law, in
equity, or otherwise. For purposes hereof, the term “Affiliate” means with
respect to a Person, any other Person that, directly or indirectly, controls, is
controlled by, or is under common control with, the specified Person. As used in
this definition, the term “control” means (i) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract, or otherwise, or (ii), if the Person is a trust, the sole power and
authority to revoke, terminate, amend, or modify the trust or the trust
agreement, declaration of trust, or other instrument under which the trust was
created, and veto any decision of any trustee of such trust. Ownership of more
than 50% of the beneficial interests of an entity shall be conclusive evidence
that control exists.

 

21.   Unless the spouse of a Guarantor joins in the signing of this Guaranty for
the purpose of binding and consenting to the commitment of the marital community
property of Guarantor and the undersigned, in accordance with Arizona Revised
Statutes § 25-214, each Guarantor hereby represents and warrants such Guarantor
is unmarried.

 

22.   All notices, statements or other communications which are required or
contemplated by this Guaranty shall be in writing and shall be either personally
served upon the person entitled thereto, mailed, postage prepaid, by registered
or certified mail, return receipt requested, or delivered by overnight delivery
service, and addressed to such person at the mailing address set forth below.
All such notices, statements and other communications shall be deemed furnished
to the person entitled thereto (a) on the date of service, if personally served,
(b) on the first business day after the date on which delivered to an overnight
delivery service, or (c) on the third business day after the date on which
mailed.

 

  To Landlord at:

Green Valley Group, LLC

Attn: Zoned Properties, Inc.

14269 N. 87th Street #205

Scottsdale, Arizona 85260

        To Guarantors at:

Alan Abrams and/or Christopher Carra

Attn: AC Management Group, LLC

410 S. Madison Dr. #4

Tempe, Arizona 85281

 

The addresses for notice may be changed from time to time by either party by
serving notices as provided in this Section.

 



 53

 

 

IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be executed as of
the date set forth adjacent to its signature.

 

Date: May 01, 2018   GUARANTOR:               Individually       Date: May 01,
2018   GUARANTOR:               On Behalf of Tenant



 





STATE OF ARIZONA )     )ss   County of )  

 

SUBSCRIBED AND SWORN to before me this ____ day of _________, 20___, by
____________________.

 



           NOTARY PUBLIC

 



My Commission Expires: ____________________

 

STATE OF ARIZONA )     )ss   County of )  

 

SUBSCRIBED AND SWORN to before me this ____ day of _________, 20___, by
____________________.

 



           NOTARY PUBLIC

 

My Commission Expires: ____________________

 

 

 

 

